Exhibit 10.60

 

--------------------------------------------------------------------------------

CREDIT AND WAREHOUSE AGREEMENT

by and among

MERRILL LYNCH CAPITAL CORP.,

MCG COMMERCIAL LOAN TRUST 2006-2,

as the Issuer

and

MCG CAPITAL CORPORATION

as the Collateral Manager

Dated as of May 2, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CREDIT AND WAREHOUSE AGREEMENT (together with each Schedule (hereinafter
individually and collectively referred to as, the “Schedule”) attached hereto
from time to time, as such agreement may be waived, amended, modified or
supplemented from time to time, this “Agreement”), dated as of May 2, 2006 among
Merrill Lynch Capital Corp. (“Merrill Lynch”), MCG Commercial Loan Trust 2006-2
(the “Issuer”) and MCG Capital Corporation (the “Collateral Manager”). The
obligations of Merrill Lynch hereunder shall be subject to the provisions of
Section 24 hereof.

RECITALS

WHEREAS, the Issuer, which has been established as a bankruptcy remote entity
with limited purposes, intends to use funds advanced to it hereunder by Merrill
Lynch from time to time to purchase interests (the “Assigned Loan Interests” or
“Assigned Interests”) in certain Loans identified in Item 1 of the Schedule
pursuant to agreements described in Item 2 of the Schedule (each an “Assignment
Agreement” and collectively, the “Assignment Agreements”) under which the Issuer
will from time to time acquire the rights described in Item 3 of the Schedule;

WHEREAS, the Issuer intends to pledge the Assigned Interests to Wells Fargo
Bank, National Association, as trustee (the “Trustee”), under an indenture (the
“Indenture”), to be entered into between the Issuer and the Trustee, as security
for certain secured notes (the “Notes”) to be issued under the Indenture; and

WHEREAS, in order to provide funds to the Issuer in an amount not to exceed, in
the aggregate, the Facility Amount to enable it to purchase the Assigned
Interests, the Issuer desires to grant to Merrill Lynch, and Merrill Lynch
desires to take from the Issuer, (a) collateral interests (each a
“Participation”, and collectively, the “Participations”) consisting of a first
priority perfected security interest in all of the right, title and interest of
the Issuer in and to all cash, securities or other property in connection with
the Assigned Interests (collectively, “Distributions”), including without
limitation Distributions in respect of principal, interest, fees, costs and
expenses, and (b) options (each a “Call Option”, and collectively, the “Call
Options”) to cancel such Participations and require the Issuer to transfer and
assign the Assigned Interests to Merrill Lynch in consideration for such
cancellation.

In consideration of the premises herein and for other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties hereto agree as follows:

1. Participation, Call Option; Hedge Agreements.

(a) Effective upon (i) the delivery by each of the Issuer (or the Collateral
Manager on behalf of the Issuer) and Merrill Lynch to the other of duly
completed and initialed counterparts of a Schedule (which Schedule shall form a
part of this Agreement, all the terms and provisions of which shall remain in
full force and effect), and (ii) payment of the purchase price listed as Item 4
of such Schedule (the “Purchase Price”) funded with the proceeds of an advance
by Merrill Lynch hereunder and relating to a particular Assigned Interest and
the related Participation (the date of such payment, as set out in Item 5 of
such Schedule, being the “Payment Date”) as of the date set out in Item 6 of the
Schedule relating to such Assigned



--------------------------------------------------------------------------------

Interest and the related Participation (the “Effective Date”), the Issuer hereby
grants to Merrill Lynch, and Merrill Lynch hereby takes from the Issuer, the
related Participation and the related Call Option; provided that the aggregate
of the Purchase Prices of the Assigned Interests at any one time subject to
Participations hereunder may not exceed the Available Facility Amount; provided
further that with respect to any Assigned Interest (and the related
Participation) with respect to Loans, Merrill Lynch shall only be obligated to
advance an amount equal to the product of the Advance Rate and the Purchase
Price of such Assigned Interest (and the remainder of the Purchase Price in each
case shall be deemed to be a capital contribution to the Issuer by the
Collateral Manager).

(b) Notwithstanding anything herein to the contrary, Merrill Lynch may, in its
sole discretion (or, with respect to any Assigned Interest in Loans that are
Senior Secured Loans, in its reasonable discretion), refuse to make an advance
in respect of any Assigned Interest and acquire the related Participation and
related Call Option, including, without limitation, by reason of any of the
following conditions failing to be satisfied (after giving effect to any such
acquisition):

(i) (x) at any time that a Collateral Event or Collateral Manager Event has
occurred and is continuing, Merrill Lynch is satisfied in its sole discretion
that the related Assigned Interest satisfies the Eligibility Criteria and any
other applicable criteria established by any of the Rating Agencies and (y) at
all other times, the Collateral Manager is satisfied in its sole discretion that
the related Assigned Interest satisfies the Eligibility Criteria and any other
applicable criteria established by any of the Rating Agencies; and

(ii) with respect to Assigned Interests in Loans that do not bear interest at
floating rates (such loans, “Fixed Rate Loans”), at any time a Collateral Event
or a Collateral Manager Event has occurred and is continuing, Merrill Lynch is
satisfied in its sole discretion that the risk of depreciation in market value
of such Assigned Interest by reason of an increase in interest rates is hedged
pursuant to one or more interest rate protection arrangements entered into by
Merrill Lynch that are satisfactory in form and substance to Merrill Lynch
acting in its sole discretion exercised in good faith and made on an
arm’s-length basis and at the prevailing market price (each a “Pre-Pricing
Hedge”); provided that Merrill Lynch shall give the Collateral Manager prompt
notice that it has entered into any such Pre-Pricing Hedge.

Merrill Lynch shall use commercially reasonable efforts to make a determination
within three Business Days as to whether it will advance in respect of any
Assigned Interest and acquire the related Participation and related Call Option,
and, in the event that Merrill Lynch determines to make such an advance, shall
make such an advance as soon as reasonably practicable thereafter.

In addition, notwithstanding anything herein to the contrary, Merrill Lynch
shall not be required to make an advance in respect of any Assigned Interest or
acquire any Participations or Call Options if the documents and agreements
listed in Annex I hereto, each in form and substance reasonably satisfactory to
Merrill Lynch, have not been duly executed and delivered by the respective
parties thereto.

 

3



--------------------------------------------------------------------------------

(c) On or about the Pricing Date or on any other date as determined by Merrill
Lynch in its sole discretion (the “Portfolio Hedge Price Date”), Merrill Lynch
shall terminate all Pre-Pricing Hedges (if any) entered into by it in respect of
the Participations. On the Portfolio Hedge Price Date, the Collateral Manager
shall, in consultation with Merrill Lynch, arrange for the entry into an
interest rate hedging agreement for the account of the Issuer with respect to
the portfolio of Assigned Interests expected to be held by the Issuer on the
Closing Date (the “Portfolio Hedge” and, together with the Pre-Pricing Hedges,
the “Hedge Agreements”).

(d) The Issuer may (solely from the cash proceeds of capital contributions),
with three Business Days’ prior written notice to Merrill Lynch, from time to
time make an advance to Merrill Lynch of all or a portion of the amounts owed by
the Issuer to Merrill Lynch (each a “Prepayment”); provided that the Issuer
shall be under no obligation under this Agreement to make any Prepayments to
Merrill Lynch. Merrill Lynch shall refund to the Issuer all or any portion of
the aggregate amount of all Prepayments previously received by Merrill Lynch and
not refunded to the Issuer, provided that (i) the Issuer shall have given
Merrill Lynch not less than three Business Days’ prior written notice of the
Issuer’s request that Merrill Lynch make such refund, (ii) Merrill Lynch is
satisfied in its sole discretion (or, with respect to any Assigned Interest in
Loans that are Senior Secured Loans, in its reasonable discretion) that on the
date of such requested refund each Assigned Interest satisfies the Eligibility
Criteria and any other applicable criteria established by any of the Rating
Agencies, (iii) Merrill Lynch is satisfied in its sole discretion there has not
been a material adverse change with respect to any Assigned Interest or a
material adverse change in the assets, business, operations or financial
condition of any obligor or issuer of an Assigned Interest and (iv) on the date
of such refund, no Collateral Event or Collateral Manager Event has occurred and
is continuing or would result from such refund. Each Prepayment and refund shall
reduce or increase, as applicable, on a pro rata basis (but not below zero) the
Adjusted Purchase Price of each Participation.

2. Administrative Fee.

Merrill Lynch shall pay to the Issuer certain administrative fees in amounts to
be agreed between the parties from time to time (“Administrative Fees”) to
compensate the Issuer for all of the Issuer’s expenses associated with
administering the Issuer’s obligations with respect to the Assigned Interests
and Participations, and the corresponding obligations under this Agreement
consisting of agent bank fees and reasonable out-of-pocket legal fees and
expenses associated with receipt and disbursement of payments and enforcement of
the Issuer’s rights with respect to the Underlying Instruments, the Assignment
Agreements, and the agreements under which the Assigned Interests are purchased
by the Issuer (collectively, the “Related Agreements”); provided that the Issuer
or the Collateral Manager on behalf of the Issuer shall obtain Merrill Lynch’s
prior written approval for any expense, other than agent bank fees, in excess of
U.S.$2,500. The Administrative Fees shall be payable upon the issuance of an
invoice by the Issuer to Merrill Lynch. For the avoidance of doubt, upon
issuance of the Notes, all Administrative Fees previously paid by Merrill Lynch
to the Issuer will be refunded by the Issuer to Merrill Lynch as expenses of the
issuance of the Notes to be borne by the Issuer as contemplated in the
definition of Financing Cost.

 

4



--------------------------------------------------------------------------------

3. Payments on Account of the Assigned Rights.

(a) Upon receipt by the Issuer of any Distribution, the Issuer shall hold such
Distribution for the benefit of Merrill Lynch, and shall promptly (but in no
event later than (i) in the case of a Distribution consisting of principal of a
Loan, five Business Days and (ii) in the case of all other Distributions, two
Business Days, in each case after receipt of immediately available funds or
after funds become available for distribution after deposit of a check, draft or
other instrument), pay such amount in immediately available funds to the Escrow
Account, or, if all or any part of a Distribution is in the form of securities,
deliver such property in accordance with Section 3(b), to Merrill Lynch, in the
form in which it was received by the Issuer, with endorsements where necessary.

(b) If any Distribution consists in whole or in part of securities, the Issuer
shall, upon receipt of any such securities, hold them for the benefit of Merrill
Lynch and cooperate with Merrill Lynch to cause the beneficial and record
ownership of such securities to be transferred to Merrill Lynch or its nominee
as soon as practicable. The Issuer’s obligation under the preceding sentence
and, insofar as it relates to the distribution of securities, Section 3(a), is
conditioned on Merrill Lynch executing all agreements, instruments and documents
and taking all other actions required to effect such transfer. At all times
before such securities shall have been transferred to Merrill Lynch, including
if the Issuer is prohibited by any law, rule, order or agreement from
transferring any securities to Merrill Lynch as contemplated in this
Section 3(b), the Issuer shall continue to hold such securities as agent for
Merrill Lynch, and shall exercise any rights in such securities only as directed
in writing by Merrill Lynch.

(c) Subject to Section 7(g) and Section 12, if the Issuer makes any payment or
distribution to Merrill Lynch pursuant to the foregoing Section 3(a) or
Section 3(b) and the Issuer is required to return to any Person all or any
portion of such payment or distribution, Merrill Lynch shall, upon the written
request of the Issuer made within two years after the Termination Date, return
to the Issuer such payment or distribution required to be so returned or paid
and interest thereon at such rate, if any, as the Issuer is required to pay
thereon.

(d) On each Monthly Settlement Date, the Collateral Manager and Merrill Lynch
agree to cause the Escrow Agent to make the following payments in the order of
priority set forth below:

(i) to Merrill Lynch, from the Aggregate Distribution, the Total Financing Cost
as of such date;

(ii) on any Monthly Settlement Date, an amount equal to the product of all
Distributions constituting principal of the Loans on deposit in the Escrow
Account and the Advance Rate (calculated as of the 11th day of the calendar
month in which the relevant Monthly Settlement Date occurs) shall be distributed
to Merrill Lynch and the remainder of such Distributions shall be distributed to
the Trust Depositor; and

(iii) (x) on any Monthly Settlement Date on which a Collateral Event or a
Collateral Manager Event has occurred and is continuing and any amount is due
and payable to Merrill Lynch under this Agreement, no Distributions shall be
made to the Collateral

 

5



--------------------------------------------------------------------------------

Manager pursuant to this subsection 3(d)(iii) and such amounts shall remain on
deposit in the Escrow Account, and (y) on any other Monthly Settlement Date, the
remainder of the Aggregate Distribution after giving effect to the disbursement
in subsection 3(d)(i) above shall be distributed to the Trust Depositor.

(e) From time to time, for so long as no Collateral Event or Collateral Manager
Event has occurred and is continuing or would result therefrom, an amount not
greater than the Excess Overcollateralization Amount may be distributed to the
Trust Depositor upon 2 Business Days’ notice by the Collateral Manager or the
Trust Depositor to Merrill Lynch.

4. Delivery of Documents and Information.

Subject to the confidentiality or related provisions of the respective Related
Agreements, the Issuer or the Collateral Manager on its behalf shall promptly
furnish and convey to the Escrow Agent (and, upon request, to Merrill Lynch)
copies of any material information or documents received by the Issuer from time
to time with respect to or in connection with the Assigned Interests promptly
after its receipt thereof. The Issuer or the Collateral Manager on its behalf
shall request from the obligor or issuer of an Assigned Interest, and, subject
to the confidentiality or related provisions of the respective Related
Agreements, shall furnish to Merrill Lynch, such information concerning the
business, affairs or condition (financial or otherwise) of such obligor or
issuer as Merrill Lynch may reasonably request. The Collateral Manager on behalf
of the Issuer shall deliver to Merrill Lynch all Related Agreements relating to
each Assigned Interest then held by the Collateral Manager, and the Collateral
Manager shall from time to time request from each obligor (or the applicable
agent bank) or issuer all Related Agreements relating to each Assigned Interest
(in each case, as reasonably specified by Merrill Lynch in writing at the time
Merrill Lynch acquired a Participation in such Assigned Interest) not then held
by the Collateral Manager. Merrill Lynch agrees, to the extent necessary to
receive any Related Agreements or information relating to an Assigned Interest,
to comply with the confidentiality provisions of such relevant Related
Agreements or applicable to such information to which the Issuer or the
Collateral Manager are subject. Nothing herein shall preclude Merrill Lynch from
exercising such rights as it may have under such Related Agreements to obtain
any such information.

5. Acts and Decision.

(a) At any time a Collateral Event or a Collateral Manager Event has occurred
and is continuing, except as prohibited by the Related Agreements, each of the
Issuer and the Collateral Manager shall act or refrain from acting with respect
to any request, act, decision, amendment or vote (each an “Act”) in connection
with the Assigned Interests that are Private Loans only as directed in writing
by Merrill Lynch (which direction shall not be unreasonably withheld or
delayed), and neither the Issuer nor the Collateral Manager shall have liability
to Merrill Lynch in connection with any Act taken by it in accordance with any
such direction. At any time a Collateral Event or a Collateral Manager Event has
occurred and is continuing, each of the Issuer and the Collateral Manager shall
act or refrain from acting with respect to any Act in connection with the
Assigned Interests that are Public Loans using its best judgment. In addition,
neither the Issuer nor the Collateral Manager shall have liability to Merrill
Lynch for refraining from acting generally or refraining from acting with
respect to an Act in connection with Assigned Interests that are Private Loans
if Merrill Lynch has not provided direction with respect to such Act.

 

6



--------------------------------------------------------------------------------

(b) For purposes of this Section 5, at any time that no Collateral Event or
Collateral Manager Event has occurred and is continuing, the Collateral Manager
shall, with prompt written notice to Merrill Lynch (in the case of any material
Act), act or refrain from acting with respect to any Act (i) in connection with
the Assigned Interests that are Public Loans using its reasonable commercial
judgment and (ii) in connection with the Assigned Interests that are Private
Loans, only so long as such Act would not (in the reasonable commercial judgment
of the Collateral Manager) materially adversely affect the rights of Merrill
Lynch under, or its security interest in, such Assigned Interest.

6. Administration of this Agreement.

(a) Subject to Section 8, Section 10 and Section 25 hereof, notwithstanding any
other term of this Agreement, the Issuer and the Collateral Manager shall have
no liability in connection with the administration of the Assigned Interests or
the Participations other than for its own gross negligence, bad faith or willful
misconduct.

(b) The parties hereto intend and agree that Merrill Lynch shall not assume
liability or become liable for any obligation under or in connection with the
Related Agreements other than as expressly provided for herein.

(c) The Issuer covenants and agrees that it shall not sell, grant, convey,
encumber or transfer participation or sub-participation interests in, or
otherwise transfer, in whole or in part, any of its right, title and interest in
the Assigned Interests except pursuant to Section 7.

(d) Each of the parties hereto acknowledges that:

(i) the Issuer has granted to Merrill Lynch a participation interest in all of
the Issuer’s interests in the Assigned Interests except that the Issuer remains
the legal holder of record of the Assigned Interests, and

(ii) Merrill Lynch has not acquired hereunder direct rights against the borrower
with respect to any Assigned Loan Interest or the seller of any Assigned
Interest to the Issuer except in each case as otherwise provided in the
respective Related Agreements.

(e) The Collateral Manager shall have the rights and obligations as set forth in
Section 8 herein.

(f) Notwithstanding any other provision of this Agreement, with respect to each
Participation:

(i) nothing contained herein shall grant to Merrill Lynch any rights which the
respective Related Agreements require the Issuer to retain,

 

7



--------------------------------------------------------------------------------

(ii) this Agreement shall be deemed to incorporate any provisions required by
any Related Agreement to be incorporated in order to transfer the related
Participation hereunder, and

(iii) this Agreement shall be deemed to omit any provision which any Related
Agreement requires to be omitted in order to transfer the related Participation
hereunder.

7. Repurchase of Participation; Exercise of Call Option.

(a) If the Closing Date occurs, payments shall be made on such Closing Date as
follows:

(i) the Issuer shall repurchase each Participation then outstanding from Merrill
Lynch at a price equal to the Hedge Adjusted Purchase Price;

(ii) the Aggregate Distribution and the Overcollateralization Amount shall be
distributed in the order of priority set forth below:

First, to Merrill Lynch up to an amount equal to the Total Financing Cost;

Second, to Merrill Lynch up to an amount equal to the Net Loss, if any; and

Third, to the Trust Depositor, the remainder of the Aggregate Distribution and
the Overcollateralization Amount.

(iii) The Net Gain, if any, shall be for the account of the Collateral Manager;

provided that, effective upon payment of the amounts set forth in this
Section 7(a), all rights of Merrill Lynch in the Assigned Interests and all
obligations of the Issuer or the Collateral Manager to Merrill Lynch, in each
case as set forth in this Agreement, shall terminate except as otherwise
specified in Section 21 hereof.

(b) If the Closing Date shall fail to occur prior to the Termination Date other
than as a result of a Collateral Manager Event:

(i) Subject to clause (b)(ii) below, Merrill Lynch shall exercise the Call
Option on a Business Day at least six Business Days (or, (x) if the Closing Date
shall fail to occur prior to the Termination Date and a Collateral Event shall
have occurred and be continuing, four Business Days or (y) if the Closing Date
shall fail to occur prior to the Termination Date as a result of an event
described in clause (e) of the definition of “Termination Date”, promptly but in
any event, two Business Day) after the Termination Date by a written notice to
the Issuer that the Issuer deliver and transfer title to the Assigned Interests
to Merrill Lynch, which delivery and transfer shall take place no more than 20
Business Days after the

 

8



--------------------------------------------------------------------------------

delivery of such notice by Merrill Lynch. All representations, warranties,
covenants and agreements of the Issuer and Merrill Lynch under this Agreement
shall apply mutatis mutandis to such Assigned Interests transferred to Merrill
Lynch. Effective upon such delivery and transfer, all rights of the Issuer in
the Assigned Interests and all obligations of the Issuer, the Collateral Manager
and Merrill Lynch, in each case as set forth in this Agreement, shall terminate
except as otherwise specified in Section 21 hereof;

(ii) for a period of up to five Business Days (or, (x) if the Closing Date shall
fail to occur prior to the Termination Date and a Collateral Event shall have
occurred and be continuing, three Business Days or (y) if the Closing Date shall
fail to occur prior to the Termination Date as a result of an event described in
clause (e) of the definition of “Termination Date”, promptly but in any event,
one Business Day) after the Termination Date, the Collateral Manager may notify
Merrill Lynch that it intends to purchase any such Participation at its Hedge
Adjusted Purchase Price (and for the avoidance of doubt, the related Assigned
Interest from the Issuer at the Adjusted Purchase Price of such Assigned
Interest), which purchase shall take place no more than 20 Business Days after
the delivery of such notice by the Collateral Manager, and Merrill Lynch may, in
its sole discretion, sell, otherwise liquidate or retain for its own account (in
the event that an Assigned Interest is retained by Merrill Lynch for its own
account, the Market Value of such Assigned Interest shall be determined as set
forth in clause (1)(b) of the definition of “Market Value”) each Assigned
Interest, which has not been identified in such notice and which remains subject
to a Participation as of the sixth Business Day (or, (x) if the Closing Date
shall fail to occur prior to the Termination Date as a result of a Collateral
Event, fourth Business Day or (y) if the Closing Date shall fail to occur prior
to the Termination Date as a result of an event described in clause (e) of the
definition of “Termination Date”, promptly but in any event, first Business Day)
after the Termination Date;

(iii) Merrill Lynch may, in its sole discretion, terminate any Pre-Pricing Hedge
then outstanding, and Merrill Lynch may, in its sole discretion, terminate or
instruct the Collateral Manager to cause the Issuer or other relevant Person to
terminate any Portfolio Hedge then outstanding, and the Collateral Manager shall
act in accordance with such instructions;

(iv) the Aggregate Distribution and the Overcollateralization Amount shall be
distributed in the order of priority set forth below:

First, to Merrill Lynch up to an amount equal to the Total Financing Cost;

Second, to Merrill Lynch up to an amount equal to the Net Loss, if any; and

Third, to the Trust Depositor, the remainder of the Aggregate Distribution and
the Overcollateralization Amount.

(v) The Net Gain, if any, shall be for the account of the Collateral Manager;

 

9



--------------------------------------------------------------------------------

provided that, effective upon payment of the amounts set forth in this
Section 7(b), all obligations of the Issuer or the Collateral Manager to Merrill
Lynch, in each case as set forth in this Agreement, shall terminate except as
otherwise specified in Section 21 hereof.

(c) If the Closing Date shall fail to occur prior to the Termination Date as a
result of a Collateral Manager Event:

(i) Subject to clause (c)(ii) below, Merrill Lynch shall exercise the Call
Option on a Business Day at least four Business Days after the Termination Date
by a written notice to the Issuer that the Issuer deliver and transfer title to
the Assigned Interests to Merrill Lynch or its nominee or designee, which
delivery and transfer shall take place no more than 20 (or if the Closing Date
shall fail to occur prior to the Termination Date as a result of a Collateral
Manager Event described in clause (g) of the definition of “Collateral Manager
Event”, 10) Business Days after the delivery of such notice by Merrill Lynch.
All representations, warranties, covenants and agreements of the Issuer and
Merrill Lynch under this Agreement shall apply mutatis mutandis to such Assigned
Interests transferred to Merrill Lynch or its nominee or designee. Effective
upon such delivery and transfer, all rights of the Issuer in the Assigned
Interests and all obligations of the Issuer and Merrill Lynch, in each case as
set forth in this Agreement, shall terminate except as otherwise specified in
Section 21 hereof;

(ii) for a period of up to three Business Days after the Termination Date, the
Collateral Manager may notify Merrill Lynch that it intends to purchase any such
Participation at its Hedge Adjusted Purchase Price (and for the avoidance of
doubt, the related Assigned Interest from the Issuer at the Adjusted Purchase
Price of such Assigned Interest), which purchase shall take place no more than
20 (or if the Closing Date shall fail to occur prior to the Termination Date as
a result of a Collateral Manager Event described in clause (g) of the definition
of “Collateral Manager Event”, 10) Business Days after the delivery of such
notice by the Collateral Manager, and Merrill Lynch may, in its sole discretion,
sell, otherwise liquidate or retain for its own account (in the event that an
Assigned Interest is retained by Merrill Lynch for its own account, the Market
Value of such Assigned Interest shall be determined as set forth in clause
(1)(b) of the definition of “Market Value”) each Assigned Interest which has not
been identified in such notice and which remains subject to a Participation as
of the fourth Business Day after the Termination Date;

(iii) Merrill Lynch may, in its sole discretion, terminate any Pre-Pricing Hedge
then outstanding, and Merrill Lynch may, in its sole discretion, terminate or
instruct the Collateral Manager to cause the Issuer or other relevant Person to
terminate any Portfolio Hedge then outstanding, and the Collateral Manager shall
act in accordance with such instructions;

(iv) the Aggregate Distribution and the Overcollateralization Amount shall be
distributed in the order of priority set forth below:

First, to Merrill Lynch up to an amount equal to the Total Financing Cost;

 

10



--------------------------------------------------------------------------------

Second, to Merrill Lynch up to an amount equal to the Net Loss, if any;

Third, to Merrill Lynch in the amount provided in clause (v) below; and

Fourth, to the Trust Depositor the remainder of the Aggregate Distribution and
the Overcollateralization Amount.

(v) If the Closing Date shall fail to occur prior to the Termination Date as a
result of a Collateral Manager Event described in clauses (a), (b), (c), (d)(i)
or (e) of the definition of “Collateral Manager Event”, the Breakage Fee shall
be due and payable to Merrill Lynch.

(vi) If the amount paid pursuant to clauses First, Second or Third of subsection
7(c)(iv) above was not sufficient to pay Merrill Lynch an amount equal to the
amounts specified in such clauses, the Collateral Manager shall pay to Merrill
Lynch any shortfall remaining in the amounts payable under such clauses.

(vii) The Net Gain, if any, shall be for the account of the Collateral Manager;

provided that, effective upon payment of the amounts set forth in this
Section 7(c), all obligations of the Issuer or the Collateral Manager to Merrill
Lynch, in each case as set forth in this Agreement, shall terminate except as
otherwise specified in Section 21 hereof.

(d) If, at any time during the Carry Period, an Assigned Interest is or becomes
a Credit Risk Obligation, an Ineligible Obligation or a Defaulted Obligation:

(i) Subject to clause (d)(ii) below, Merrill Lynch may, on any Business Day at
least six Business Days after the applicable Assigned Interest is or becomes a
Credit Risk Obligation, an Ineligible Obligation or a Defaulted Obligation (and,
on the Closing Date, shall), exercise the Call Option with respect to the
related Participation by a written notice to the Issuer, in which case the
Issuer shall deliver and transfer title to the related Assigned Interest to
Merrill Lynch or its nominee or designee, which delivery and transfer shall take
place no more than 20 Business Days after the delivery of such notice by Merrill
Lynch. All representations, warranties, covenants and agreements of the Issuer
and Merrill Lynch under this Agreement shall apply mutatis mutandis to such
Assigned Interest transferred to Merrill Lynch. Effective upon such delivery and
transfer, all rights of the Issuer in such Assigned Interest and all obligations
of the Issuer and Merrill Lynch with respect to such Assigned Interest, in each
case as set forth in this Agreement, shall terminate except as otherwise
specified in Section 21 hereof;

(ii) For a period from and including the date an Assigned Interest is or becomes
a Credit Risk Obligation, an Ineligible Obligation or a Defaulted Obligation to
but excluding the earlier of (w) the fifth Business Day after the applicable
Assigned Interest is or becomes a Credit Risk Obligation, an Ineligible
Obligation or a Defaulted

 

11



--------------------------------------------------------------------------------

Obligation and (x) the date on which a Collateral Event has occurred and is
continuing, the Collateral Manager may notify Merrill Lynch that it intends to
purchase the Participation related to such Assigned Interest at its Hedge
Adjusted Purchase Price (and for the avoidance of doubt, the related Assigned
Interest from the Issuer at the Adjusted Purchase Price of such Assigned
Interest), which purchase shall take place no more than 20 Business Days after
the applicable Assigned Interest is or becomes a Credit Risk Obligation, an
Ineligible Obligation or a Defaulted Obligation, and Merrill Lynch may, in its
sole discretion, sell, otherwise liquidate or retain for its own account (in the
event that such Assigned Interest is retained by Merrill Lynch for its own
account, the Market Value of such Assigned Interest shall be determined as set
forth in clause (1)(b) of the definition of “Market Value”) such Assigned
Interests which remain subject to a Participation as of the earlier of (y) the
20 first Business Day after the applicable Assigned Interest is or becomes a
Credit Risk Obligation, an Ineligible Obligation or a Defaulted Obligation and
(z) the date on which a Collateral Event as occurred and is continuing;

(iii) Merrill Lynch may, in its sole discretion, terminate any related
Pre-Pricing Hedge then outstanding, and Merrill Lynch may, in its sole
discretion, instruct the Collateral Manager to cause the Issuer to modify any
Portfolio Hedge then outstanding, and the Collateral Manager shall act in
accordance with such instructions; and

(iv) For the avoidance of doubt, Net Gain or Net Loss shall be apportioned as
described in Sections 7(a), 7(b) or 7(c), as applicable.

(e) The Collateral Manager (on behalf of the Issuer) may direct the sale of any
Assigned Interest at any time during the Carry Period (but in no event later
than 10 Business Days prior to the Termination Date); provided that any such
sale may be made only with the prior written consent of Merrill Lynch if as of
the date of the proposed sale, a Collateral Event or a Collateral Manager Event
has occurred and is continuing. The net proceeds from such sale shall be used by
the Issuer to repurchase from Merrill Lynch the related Participation; provided
that for the avoidance of doubt, Net Gain or Net Loss shall be apportioned as
described in Sections 7(a), 7(b) or 7(c), as applicable.

(f) In the event that:

(i) S&P or Moody’s notifies the Issuer or the Collateral Manager in writing that
any Loan identified in Item 1 of the Schedule is not eligible to receive a
rating from S&P or Moody’s, respectively, as a result of the Eligible Obligor of
such Loan being organized or incorporated in India, Mexico, Bermuda or the
Cayman Islands, the Collateral Manager shall repurchase such Loan at its Hedge
Adjusted Purchase Price within 20 Business Days of the Collateral Manager or
Issuer receiving such notification from S&P or Moody’s, as applicable; and

(ii) (A) the Collateral includes any Loan as to which, as of the Closing Date,
the financial statements of the Underlying Obligor have not been audited by a
firm of independent accountants approved by the Issuer, the Collateral Manager
shall repurchase such Loan at its Hedge Adjusted Purchase Price on the Closing
Date; or (B) the Collateral includes any Loan as to which, as of the date of its
acquisition by the Issuer, the financial statements of the Underlying Obligor
have been audited by a firm of independent accountants

 

12



--------------------------------------------------------------------------------

approved by the Issuer, and the results of such audit are subsequently
determined to be, in the reasonable judgment of Merrill Lynch, materially and
adversely different from the unaudited results for such Loan as previously
delivered to Merrill Lynch by the Issuer, Merrill Lynch shall notify the
Collateral Manager in writing of such determination and the Collateral Manager
shall repurchase such Loan at its Hedge Adjusted Purchase Price within 20
Business Days of the Collateral Manager receiving such notice.

(g) In the event that any payment made with respect to any Assigned Interest is
required to be repaid or returned to any Underlying Obligor, or any other Person
(including, without limitation, any bankruptcy trustee for any Underlying
Obligor), in accordance with a sharing or similar clause in any Assigned
Interest or as required by bankruptcy, insolvency or similar law (a
“Repayment”), then (i) each payment obligation under this Agreement that
preceded such repayment or return shall be recomputed by Merrill Lynch in good
faith, as if such repaid or returned amount had not been paid, and Merrill Lynch
shall promptly notify the parties to this Agreement of such recomputed amounts,
and (ii) any additional amount required to be paid by Merrill Lynch, the Issuer
or the Collateral Manager in light of such recomputation shall be paid to the
other party within three Business Days after such other party’s demand therefor.
The obligations of the parties under this paragraph shall survive the
Termination Date; provided that no party shall be liable hereunder with respect
to a claim for a Repayment that is first made by an Underlying Obligor or other
person more than two years after the Termination Date.

8. Appointment and Services of the Collateral Manager; Standard of Care and
Related Matters for the Collateral Manager.

(a) The Issuer hereby appoints the Collateral Manager to be the Issuer’s
collateral manager hereunder for so long as this Agreement is in effect. The
Collateral Manager hereby accepts such appointment and agrees to perform its
obligations hereunder for the benefit of the Issuer and Merrill Lynch, which
hereby consents to the Collateral Manager’s appointment. The services to be
provided by the Collateral Manager hereunder shall consist of the following:
(1) selecting, managing, monitoring and directing the investment and
reinvestment of the Assigned Interests; (2) acting on behalf of the Issuer for
all other purposes of this Agreement and the transactions contemplated hereby
(including executing as the Issuer’s attorney-in-fact any Schedule, amendment or
other document or agreement relating to this Agreement and taking action on the
Issuer’s behalf in connection with the Assigned Interests); and (3) in general,
to the extent that it is within the Collateral Manager’s power so to do, causing
the Issuer to comply with the Issuer’s obligations hereunder. The compensation
of the Collateral Manager for the services rendered hereunder shall consist
solely of amounts to be paid to the Collateral Manager or the Trust Depositor,
as applicable, pursuant to Sections 3(d)(iii), 7(a)(ii), 7(a)(iii), 7(b)(iv),
7(b)(v), 7(c)(iv) and 7(c)(vii).

(b) In performing its obligations hereunder:

(i) the Collateral Manager shall perform its obligations hereunder in good
faith. The Collateral Manager shall not propose the purchase of any Assigned
Interest unless it believes such purchase would satisfy the Eligibility
Criteria;

 

13



--------------------------------------------------------------------------------

(ii) the Collateral Manager shall comply in all material respects with all laws,
rules and regulations applicable to it in connection with the performance of its
duties hereunder and shall not take any action that would (1) cause the Issuer
to violate its organizational documents, (2) cause the Issuer to violate any
law, rule or regulation applicable to the Issuer except for such violations that
individually and in the aggregate do not have a Material Adverse Effect,
(3) require registration of the Issuer or the portfolio of Assigned Interests as
an “investment company” under the Investment Company Act of 1940, as amended,
(4) cause the Issuer to violate the terms hereof or of any of the documents
listed in Annex II hereto, or (5) subject the Issuer to United States federal or
state income taxation or cause the Issuer to be engaged in a trade or business
in the United States for United States federal income tax purposes;

(iii) the Collateral Manager may employ its Affiliates to render advice
(including investment advice) and assistance to the Issuer and to perform any of
the Collateral Manager’s duties hereunder; provided that the Collateral Manager
shall not be relieved of any of its duties or liabilities hereunder regardless
of the performance of any services by such Affiliates;

(iv) the Collateral Manager shall not (1) unless Merrill Lynch consents, acquire
or sell an Assigned Interest for the account of the Issuer directly from any
account or portfolio for which the Collateral Manager or any of its Affiliates
serves as investment advisor or (2) sell directly any Assigned Interest for the
account of the Issuer to any account or portfolio for which the Collateral
Manager serves as investment advisor unless such purchase or sale is effected at
the current market price for the Assigned Interest, as determined by the
Collateral Manager pursuant to its valuation policy in accordance with the
Investment Company Act of 1940, as amended; provided that the procedure set
forth in this sentence shall in no way limit the Collateral Manager’s
obligations set forth elsewhere in this Agreement, including without limitation
its obligation to obtain the best execution for all transactions;

(v) the Collateral Manager may utilize the services of a broker which is a
parent, subsidiary, or Affiliate of the Collateral Manager provided such broker
effects transactions on an arm’s-length basis and provides competitive
execution. The Collateral Manager may utilize the service of any independent
brokerage firm or firms it deems appropriate to the extent that such firms are
competitive with respect to price of services and execution and such selection
is made with reasonable care; and

(vi) the Collateral Manager may aggregate sales and purchase orders of Assigned
Interests for the account of the Issuer with similar orders being made
concurrently for other accounts managed by the Collateral Manager or its
investment adviser affiliates if in the Collateral Manager’s reasonable judgment
such aggregation will not be disadvantageous to the Issuer in any respect,
taking into consideration advantageous selling or purchase price, brokerage
commission and other expenses. When any aggregate sales or purchase orders
occur, the objective of the Collateral Manager (and any of its Affiliates
involved in such transactions) shall be to allocate the executions among the
accounts in an equitable manner. The Collateral Manager agrees that any such
aggregation of sales and purchases shall be effected consistent with all laws
and regulations applicable to the Collateral Manager and with the standard
procedures of the Collateral Manager.

 

14



--------------------------------------------------------------------------------

9. Security Interest; Cooperation

(a) The Collateral Manager on behalf of the Issuer shall instruct each
administrative agent, trustee or other Person exercising similar authority with
respect to an Assigned Interest (in such capacity, the “Administrative Agent”)
to (i) upon the request of Merrill Lynch at any time a Collateral Event or
Collateral Manager Event has occurred and is continuing register the Issuer on
its books and records as the legal owner and payee of such Assigned Interest,
(ii) deliver any certificated security or instrument evidencing such Assigned
Interest to the Escrow Agent pursuant to the Escrow Agreement and (iii) make all
payments in respect of such Assigned Interest, to which Merrill Lynch is
entitled hereunder, to the Escrow Account. Promptly (and in any event within two
Business Days) after the Escrow Agent receives any certificated security or
instrument evidencing any Assigned Interest, the Collateral Manager shall, to
the extent applicable, deliver to the Escrow Agent an undated allonge, bond
power, stock power or other applicable instrument of transfer duly executed in
blank by the Collateral Manager on behalf of the Issuer.

(b) The Issuer hereby pledges to the Escrow Agent, as security for all present
and future obligations of the Issuer to Merrill Lynch hereunder, and grants to
the Escrow Agent a first priority continuing security interest in, lien on and
right of set-off against all of the Issuer’s assets, including the Issuer’s
right, title and interest in, to and under (i) the Assigned Interests, (ii) any
and all accounts, general intangibles, chattel paper, goods, money, electronic
chattel paper, instruments, deposit accounts, documents, letters of credit,
letter-of-credit rights, investment property, and any and all other property of
any type or nature, including, but not limited to, any such property evidencing,
securing or constituting proceeds of the Assigned Interests, and (iii) any and
all cash and non-cash proceeds of the foregoing, in each case, whether now owned
or hereafter acquired, and whether now existing or hereafter coming into
existence, and however such interest may appear (collectively, the
“Collateral”). Such grant is made to the Escrow Agent to secure (i) the payment
of all amounts due to Merrill Lynch hereunder and (ii) compliance by the Issuer
with the provisions of this Agreement, all as provided in this Agreement. Such
grant shall be effective on and after the date that Merrill Lynch has made an
advance in respect of a Participation under this Agreement. This Agreement shall
constitute a security agreement under the laws of the State of New York.

(c) [Reserved].

(d) Upon the occurrence of any default by the Issuer or the Collateral Manager
of any of their respective material obligations hereunder, which (x) in the case
of a default resulting from the failure by the Issuer or the Collateral Manager
to comply with any of their agreements or covenants hereunder (other than any
such failure relating to or resulting from the Issuer or the Collateral Manager
becoming the subject of an Insolvency Event), shall remain uncured for a period
of time equal to the applicable Cure Period after (i) the date on which any
executive officer of the Collateral Manager obtains actual knowledge thereof or
(ii) the date that written notice thereof is given to the Collateral Manager by
Merrill Lynch, and such failure shall have a Material Adverse Effect, (y) in the
case of a default resulting from the failure by the Issuer or the Collateral
Manager to make any payment due hereunder (other than any such failure relating
to or resulting from the Issuer or the Collateral Manager becoming the subject
of an Insolvency Event), shall remain uncured for 3 Business Days, or (z) an
Insolvency Event with

 

15



--------------------------------------------------------------------------------

respect to the Issuer or the Collateral Manager, Merrill Lynch shall have all
rights and remedies of a secured party upon default under the laws of the State
of New York (including, without limitation, Article 9 of the Uniform Commercial
Code as in effect in the State of New York from time to time) and other
applicable law to enforce the security interest and pledge contained herein.
With respect to each Assigned Interest, such security interest and pledge will
terminate automatically and without further action on the Closing Date upon
payment to Merrill Lynch of all amounts owing to Merrill Lynch hereunder.

(e) Upon or prior to the execution of this Agreement, the Issuer shall file a
UCC financing statement, in form and substance satisfactory to Merrill Lynch,
naming the Issuer as debtor and the Escrow Agent as secured party in respect of
“all assets of the debtor, whether now owned or hereafter acquired and wherever
located”. In addition, the Issuer shall prepare, file, record, make, execute and
deliver all such other notices, instruments, statements (including any
additional UCC financing statements) and other documents and perform such acts
(if any) as Merrill Lynch may reasonably request from time to time to perfect,
preserve or otherwise protect the security interest of the Escrow Agent granted
hereunder. On the Closing Date and in connection with the purchase of any
Participation by the Collateral Manager hereunder, Merrill Lynch shall undertake
such action as is required to release the security interest granted herein and
deliver a certificate to the Issuer and the Collateral Manager attesting to such
release.

In connection with the sale of any Assigned Interest pursuant hereto, each of
the Issuer, the Collateral Manager and Merrill Lynch shall fully cooperate with
each other to effect such sale, including executing any assignments or other
instruments or documents reasonably required in connection therewith.

10. Representations and Warranties.

(a) Each party represents and warrants to the other parties that:

(i) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction in which it is organized;

(ii) it has full power and authority and has taken all action necessary to
execute and deliver this Agreement and to fulfill its obligations hereunder and
to consummate the transactions contemplated hereby;

(iii) the making and performance by it of this Agreement do not and will not
violate any law or regulation of the jurisdiction under which it exists, any
other law or regulation applicable to it, any other agreement to which it is a
party or by which it is bound or to which any of its assets is subject, or any
provision of its charter or by-laws except for such violations that individually
and the aggregate do not have a Material Adverse Effect;

(iv) this Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms (except to the extent that the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws of general applicability
affecting the enforcement of creditor’s rights generally and by a court’s
discretion in relation to equitable remedies); and

 

16



--------------------------------------------------------------------------------

(v) all approvals, authorizations or other actions by, or filings with, any
governmental authority necessary for, the validity or enforceability of its
obligations under this Agreement have been obtained.

(b) The Issuer further represents and warrants to Merrill Lynch that (which
representations and warranties shall survive the execution of this Agreement and
be deemed to be repeated on each date a Participation is delivered as if made at
and as that date):

(i) except pursuant to this Agreement, it has not pledged, encumbered, assigned,
transferred, participated, conveyed, disposed of, terminated or granted any
security interest in, in whole or in part, any of its right, title and interest
in and to the Assigned Interests and is not a party to any agreement (other than
this Agreement) which would result in the foregoing; it is the sole legal and
beneficial owner and holder of the rights comprising each Assigned Interest,
Participation and each Call Option with good title thereto, free and clear of
all liens, charges, encumbrances or other security interests as of the date of
the Schedule relating to each such Assigned Interest, Participation and Call
Option; and the aggregate principal amount owed by the respective obligor (the
“Underlying Obligor”) under or in respect of the respective Assigned Interests
is not less than the amounts set forth in Item 3 of the related Schedule. The
Issuer has no obligation under the Related Agreements to make additional loans
or advances, or to provide any other financial accommodations under or in
accordance with the Assigned Interests for which Merrill Lynch may be obligated
hereunder;

(ii) no litigation, arbitration or adversarial proceeding is pending against it
or, to its actual knowledge, threatened against it, which will have a material
adverse effect on any Assigned Interest, Participation or Call Option or any
security interest pursuant to Section 9;

(iii) Reserved.

(iv) except as reflected in the Underlying Instruments or in accordance with the
terms of Section 5, it has not, apart from lenders to the Underlying Obligor
generally, given its consent to change, nor has it waived, any term or provision
of any Related Agreement, including, without limitation, the amount or time of
any payment of principal or the rate or time of any payment of interest;

(v) it has not engaged in any act, conduct or omission that will cause Merrill
Lynch to receive less than its pro rata share of payments or distributions under
or in connection with any Assigned Interest, or will cause such payments or
distributions to be made to Merrill Lynch in a time or manner different from
other similarly situated holders of beneficial interests in obligations of any
Underlying Obligor;

(vi) without in any way implying that any Participation or Option is a
“security” within the meaning of applicable securities laws, no offer to sell or
solicitation of any offer to buy any portion of any Participation or Option has
been made by it in a manner that would violate, or require registration under,
the applicable securities laws;

(vii) it has completed and delivered to such parties as are necessary, such
certificates, statements, United States Internal Revenue Service Forms or forms

 

17



--------------------------------------------------------------------------------

of other taxing authorities (each of the foregoing, a “Withholding Form”), as
are required of it by the Related Agreements, the taxing authorities of the
United States, the Cayman Islands or other jurisdictions if applicable, to
establish that no Distribution shall be subject to withholding taxes imposed by
the taxing authorities of the United States, the Cayman Islands or other
jurisdictions if applicable;

(viii) it is a sophisticated seller with respect to each Participation and Call
Option and Merrill Lynch has not given any investment, legal or other advice or
rendered any opinion as to whether the purchase of any Assigned Interest or the
grant of any Participation or Call Option is prudent, and the Issuer is not
relying on any representation or warranty by Merrill Lynch except as expressly
set forth in this Agreement; and

(ix) it has received, reviewed and relied upon such information as it deems
adequate to make an informed decision regarding the purchase of each Assigned
Interest and the grant of each Participation and Call Option.

11. Covenants.

(a) From and after the date hereof, Merrill Lynch, the Collateral Manager and
the Issuer each covenants and agrees to execute and deliver all such agreements,
instruments and documents and to take all such further actions as the other
party hereto may reasonably deem necessary from time to time to carry out the
intent and purposes of this Agreement and to consummate the transactions
contemplated hereby.

(b) From and after the date hereof, the Issuer further covenants to Merrill
Lynch and agrees that:

(i) except as contemplated by this Agreement, it will not, without the prior
written consent of Merrill Lynch, sell, assign, transfer, mortgage, pledge,
grant a lien on or otherwise deal with or encumber any of its rights in or to
the Assigned Interests and the Related Agreements or any other Distributions
with respect thereto;

(ii) it will execute, acknowledge and deliver all such instruments and take all
such action as Merrill Lynch may from time to time reasonably request in order
to ensure the first priority security interest in, to and under the Assigned
Interests and the Related Agreements intended to be created by this Agreement;

(iii) it will defend the title to the Assigned Interests and the Related
Agreements and the security interest of Merrill Lynch thereto against the claim
of any third parties and will take all action reasonably necessary to maintain
and preserve the security interest of Merrill Lynch in the Assigned Interests
and the Related Agreements so long as this Agreement shall remain in effect; and

(iv) it shall not (1) engage in any business or activity other than the
transactions expressly contemplated hereby and such other activities that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith or (2) amend any of its constituent documents
without the prior written consent of Merrill Lynch (which shall not be
unreasonably withheld), other than in connection with the issuance of the Notes
on the Closing Date.

 

18



--------------------------------------------------------------------------------

12. Indemnities.

(a) The Issuer hereby agrees to indemnify and hold Merrill Lynch and its agents,
partners, affiliates and controlling persons, and each of their respective
officers, directors, and employees (collectively, the “Merrill Indemnified
Participants”) harmless from and against any and all expenses (including without
limitation reasonable attorneys’ fees and disbursements), losses, claims,
damages or liabilities (collectively, “Liabilities”) which are incurred by the
Merrill Indemnified Participants or any of them, caused by, or in any way
resulting from or relating to, (i) the Issuer’s failure to carry out any or all
of its obligations under this Agreement or the breach of any of the
representations, warranties, covenants or agreements of the Issuer set forth in
this Agreement, including without limitation, in connection with the exercise of
the Call Options or any assignment in connection with the exercise of the Call
Options, or (ii) any obligations of Merrill Lynch to, in whole or in part,
disgorge, or reimburse any party or entity for, payments received by Merrill
Lynch and paid to the Issuer prior to the Effective Date in respect of the
Assigned Interests (pursuant to Section 3(c) or otherwise) except, with respect
to clauses (i) or (ii) above, to the extent that such Liabilities or expenses
are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the willful misconduct or willful
misfeasance, gross negligence, bad faith, fraud or criminal conduct of such
Merrill Lynch Indemnified Participants or from the reckless disregard of its,
his or her obligations and duties under this Agreement.

(b) The Issuer hereby agrees to indemnify and hold the Collateral Manager and
its agents, partners, affiliates and controlling persons, and each of their
respective officers, directors, and employees (collectively, the “CM Indemnified
Participants”) harmless from and against any and all Liabilities which are
incurred by the CM Indemnified Participants or any of them, including but not
limited to reasonable attorneys’ fees and expenses, caused by, or in any way
resulting from or relating to, the Issuer’s failure to carry out any or all of
its obligations under this Agreement or the breach of any of the
representations, warranties, covenants or agreements of the Issuer set forth in
this Agreement, including without limitation, in connection with the exercise of
the Call Options or any assignment in connection with the exercise of the Call
Options, except to the extent that such Liabilities or expenses are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the willful misconduct or willful misfeasance, gross negligence,
bad faith, fraud or criminal conduct of such CM Indemnified Participants or from
the reckless disregard of its, his or her obligations and duties under this
Agreement.

(c) The Collateral Manager hereby agrees to indemnify and hold the Merrill
Indemnified Participants and the Issuer and its agents, partners, affiliates and
controlling persons, and each of their respective officers, directors, and
employees (collectively, the “Issuer Indemnified Participants” and, together
with the Merrill Indemnified Participants, the “Indemnified Participants”)
harmless from and against any and all Liabilities which are incurred by the
Indemnified Participants or any of them, including but not limited to reasonable
attorneys’ fees and expenses, caused by, or in any way resulting from or
relating to (i) any breach by the Collateral Manager of any of its obligations
hereunder and (ii) the failure of any of the

 

19



--------------------------------------------------------------------------------

representations or warranties of the Collateral Manager set forth herein to be
true when made or when deemed made or repeated, except to the extent that such
Liabilities or expenses are found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from the willful misconduct or
willful misfeasance, gross negligence, bad faith, fraud or criminal conduct of
such Indemnified Participants or from the reckless disregard of its, his or her
obligations and duties under this Agreement.

13. Withholding.

The Issuer or the Collateral Manager on its behalf shall prepare and deliver
such Withholding Forms as are required of it by the Related Agreements, the
taxing authorities of the United States, the Cayman Islands or any other
applicable jurisdiction, from time to time, to establish that no Distribution
shall be subject to withholding taxes imposed by the taxing authorities of the
United States, the Cayman Islands or any other applicable jurisdiction.

14. Further Sale and Assignment.

Subject to the terms of the Related Agreements, Merrill Lynch shall be entitled
to freely sell, assign, transfer, convey and novate (each, a “Transfer”) the
Participations and Call Options or its rights under this Agreement (including
without limitation under Section 10 hereof), or any part thereof or interest
therein, by participation or otherwise without the consent of or notice to the
Issuer; provided that Merrill Lynch will not sell, assign, transfer, convey or
novate the Participations and Call Options or its rights under this Agreement
(including without limitation under Section 10 hereof), or any part thereof or
interest therein, by participation or otherwise to Merrill Lynch Capital, unless
the Collateral Manager shall have consented to such sale, assignment, transfer,
conveyance or novation (which consent shall not be unreasonably withheld or
delayed); provided that at any time that no Collateral Event or a Collateral
Manager Event has occurred and is continuing, prior to any sale, assignment,
transfer, conveyance or novation whereby Merrill Lynch transfers any voting
rights with respect to a Participation or Option, the Collateral Manager shall
have consented to such transfer (which consent shall not be unreasonably
withheld or delayed). Unless Merrill Lynch obtains the written consent of the
Collateral Manager (which consent shall not be unreasonably withheld or
delayed), no Transfer shall relieve Merrill Lynch of its obligations under this
Agreement or in connection with the Participations or Call Options.

15. Payments Generally.

If any party hereto (the “Breaching Party”) fails to make any cash payment to
the other at the time that it is required to do so under this Agreement (such
date being the “Due Date”), the Breaching Party shall thereafter pay to the
other party upon demand, interest on the amount of such payment for the period
from and including the Due Date, to but excluding the date on which such payment
is made in full, at a rate per annum (computed on the basis of the actual days
elapsed) equal to the Federal Funds Rate as most recently reported in the Wall
Street Journal (Eastern Edition) plus 1%.

 

20



--------------------------------------------------------------------------------

16. Notices and Wire Transfers.

All wire transfers shall be made in accordance with the instructions indicated
below and all notices and communications between the parties hereto shall be
given or confirmed in writing, delivered to the address indicated below, and
shall be effective when received.

 

If to the Issuer:    MCG Commercial Loan Trust 2006-2    c/o Wilmington Trust
Company    1100 North Market Street    Wilmington, DE 19801    Telephone:   
(302) 651-8775/636-6119    Facsimile:    (302) 636-4140    Attention:    Jim
Lawler       Vice President - Regional Manager    Copy to:       MCG Capital
Corporation    1100 Wilson Boulevard, Suite 3000    Arlington, VA 22209   
Telephone:    (703) 247-7500    Facsimile:    (703) 247-7545    Attention:   
General Counsel and       Chief Financial Officer If to Merrill Lynch:   
Merrill Lynch Capital Corp.    4 World Financial Center, 7th Floor    New York,
NY 10080    Telephone:    212 449-0015    Facsimile:    212 449-8920   
Attention:    CDO Group    Bankers Trust Company    ABA: 021001033    Acct:
00884096    Bank Loan Account    Acct: 00-884-256 With a copy to:   
Merrill Lynch, Pierce, Fenner & Smith Incorporated    7th Floor, North Tower   
4 World Financial Center    New York, New York 10080
If to the Collateral Manager:    MCG Capital Corporation    1100 Wilson
Boulevard, Suite 3000    Arlington, VA 22209    Telephone:    (703) 247-7500   
Facsimile:    (703) 247-7545    Attention:    General Counsel and       Chief
Financial Officer

 

21



--------------------------------------------------------------------------------

17. Entire Agreement; Amendments, Assignments.

This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior or contemporaneous
negotiations, promises, covenants, agreements or representations. This Agreement
may not be amended, modified or supplemented, except by an instrument in writing
executed by each of the parties hereto. Neither this Agreement nor any interest
or obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by the Issuer or the Collateral Manager without the prior
written consent of Merrill Lynch and the Collateral Manager. Any purported
transfer that is not in compliance with this Section will be void. Except as
contemplated by Section 20 hereof, no Person other than the parties hereto shall
have any rights or obligations under this Agreement.

18. No Relationship.

Nothing contained in this Agreement shall establish any fiduciary, partnership,
joint venture or similar relationship between or among the parties hereto.
Merrill Lynch, the Collateral Manager and the Issuer agree and understand that
in carrying out its duties under this Agreement, neither the Issuer nor the
Collateral Manager will be acting as a trustee for Merrill Lynch.

19. No Interest.

Merrill Lynch, the Collateral Manager and the Issuer agree and understand that
this Agreement is intended to create certain contractual rights as set forth
herein and is not intended to create any beneficial interest in favor of Merrill
Lynch in the Assigned Interests (whether Merrill Lynch’s interest is being
considered in the context of a bankruptcy, insolvency or similar proceeding in
respect of the Issuer or otherwise) other than the security interest granted
pursuant to Section 9.

20. Successors and Assigns; Survival.

The representations and warranties contained herein and the agreements set forth
in Section 12 shall survive the execution of this Agreement. The terms of this
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective successors and permitted assigns.

21. Termination.

The rights and obligations of the parties hereunder shall terminate on the
Termination Date; provided that the termination of this Agreement shall not
affect (x) any party’s obligation hereunder to pay or indemnify the other in
respect of obligations arising on or before such termination or as set forth in
Section 12 hereof and (y) the obligation of the Issuer to Merrill Lynch pursuant
to Section 3 with respect to any Distribution received by the Issuer after such
termination to the extent such Distribution or a portion of such Distribution
accrued prior to the

 

22



--------------------------------------------------------------------------------

date of such termination except to the extent the accrued amount has been paid
to Merrill Lynch on the date the Notes are issued or payment of such amount has
otherwise been provided for to Merrill Lynch’s reasonable satisfaction.

22. Power of Attorney.

(a) The Collateral Manager is hereby appointed by the Issuer as the agent and
attorney-in-fact of the Issuer to execute all Schedules in accordance with this
Agreement and to take all necessary action as agent of the Issuer to carry out
the obligations of the Issuer pursuant to this Agreement (provided that under no
circumstances will the Collateral Manager be responsible as principal for any
obligations of the Issuer hereunder). The Collateral Manager shall not be liable
to the Issuer or Merrill Lynch for the acts or omissions of any other person or
for anything done or omitted by the Collateral Manager under the terms of this
Agreement if the Collateral Manager shall have acted in accordance with this
Agreement and in good faith and shall have exercised reasonable care.
Notwithstanding the foregoing, nothing herein shall in any way constitute a
waiver or limitation of any rights which may not be waived pursuant to
applicable law. This power of attorney, being coupled with an interest, is
irrevocable until this Agreement has been terminated.

(b) Merrill Lynch is hereby appointed the attorney-in-fact of the Issuer for the
purpose of taking any action and executing any instruments, in the name of or on
behalf of the Issuer, which Merrill Lynch may reasonably deem necessary or
advisable to accomplish the purposes of this Agreement (including with respect
to the exercise of any remedies after a default hereunder or under this
Agreement against the Issuer or the Collateral Manager or against any obligor
under an Assigned Interest or the preservation or perfection of its security
interest granted under this Agreement or in connection with the sale of an
Assigned Interest, whether to itself, an affiliate or a third party), which
appointment as attorney-in-fact is irrevocable until this Agreement has been
terminated; provided that Merrill Lynch shall only take such actions and execute
such instruments in the event that a Collateral Event or a Collateral Manager
Event has occurred and is continuing.

23. Role of Agent.

Merrill Lynch may designate one or more of its Affiliates to act hereunder
solely in its capacity as agent (the “Agent”) (and not as principal or
guarantor) for Merrill Lynch in connection with the Assigned Loan Interests and
the related Underlying Instruments, Participations and Call Options
(collectively, the “Loan-Related Transactions”), and such Agent shall have no
responsibility or liability to the Issuer, the Collateral Manager, or Merrill
Lynch arising from any failure by any of them to pay or perform any obligation
hereunder. Each of the Issuer, the Collateral Manager, and Merrill Lynch
acknowledges the foregoing and agrees that it will proceed solely against the
others (and not against the Agent) to collect or recover any funds or securities
owing to it in connection with or arising from the Loan-Related Transactions.
Any such Agent shall not be deemed to have endorsed or guaranteed the
Loan-Related Transactions and shall have no responsibility or liability to the
Issuer, the Collateral Manager, or Merrill Lynch except for gross negligence or
willful misconduct in the performance of its duties as Agent. Nothing in the
foregoing paragraph of this Section 23 shall otherwise relieve Merrill Lynch of
any duty, liability or obligation it may have under this agreement by virtue of
such Agent having been so designated.

 

23



--------------------------------------------------------------------------------

All notices, communications, demands or deliveries of funds or securities
hereunder among the Issuer, the Collateral Manager, and Merrill Lynch shall be
effected through Merrill Lynch, Pierce, Fenner & Smith Incorporated at the
address set forth above.

24. [Reserved].

25. Limited Recourse.

The obligations of the Issuer pursuant hereto are limited to the extent of the
assets of the Issuer, and once such assets have been exhausted any obligations
of the Issuer in excess thereof shall be extinguished. This paragraph 25 shall
survive the termination of this Agreement.

26. Counterpart Execution.

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be an original, but all of which together
shall constitute one agreement binding on the parties hereto. Transmission by
telecopier of an executed counterpart of this Agreement or any Schedule shall be
deemed to constitute due and sufficient delivery of such counterpart or
Schedule, provided that the party so delivering such counterpart or Schedule
shall, promptly after such delivery, deliver the original of such counterpart or
Schedule to the other party hereto.

27. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THIS AGREEMENT AND ALL
MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER TO THIS AGREEMENT
(WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).

28. Jurisdiction.

(a) Merrill Lynch, the Collateral Manager and the Issuer each hereby irrevocably
consents to the non-exclusive personal jurisdiction of the courts of the State
of New York and of the United States of America sitting in the Borough of
Manhattan in the Southern District of New York, in any action to enforce,
interpret or construe any provision of this Agreement or of any other agreement
or document delivered in connection with this Agreement. Each party further
irrevocably agrees that any action to enforce, interpret or construe any
provision of this Agreement will be brought only in either of those courts and
not in any other court.

(b) The Issuer hereby irrevocably appoints Corporation Services Company as its
process agent to receive, for it and on its behalf, service of process in any

 

24



--------------------------------------------------------------------------------

proceedings. If for any reason Corporation Services Company is unable to act as
such process agent, the Issuer shall within 30 days appoint a substitute process
agent located in the State of New York and shall give notice of such appointment
to Merrill Lynch and the Collateral Manager. The Issuer irrevocably consents to
service of process given in the manner provided herein for delivery of notices.
Nothing in this Agreement will affect the right of any party to serve process in
any other manner permitted by law.

29. Captions.

The captions and headings hereunder are for convenience only and shall not
affect the interpretations or construction of this Agreement.

30. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

31. Defined Terms.

Capitalized terms used but not defined herein shall have the meanings set forth
in Exhibit A attached hereto.

32. [Reserved].

33. Escrow Agreement.

(a) Notwithstanding any provision herein to the contrary, the Issuer may satisfy
any obligation to pay or deliver any Distribution to Merrill Lynch by paying or
distributing, or causing to be paid or distributed, such Distribution to the
Escrow Agent pursuant to the Escrow Agreement. Thereafter such Distribution
shall be paid or delivered to Merrill Lynch in accordance with the Escrow
Agreement.

(b) Merrill Lynch and the Issuer acknowledge and agree that (i) Merrill Lynch
may direct the Escrow Agent to disburse from the Escrow Account to Merrill Lynch
any Distributions of principal of the Loans pursuant to this Agreement at any
time during the applicable Carry Period, (ii) on any Monthly Settlement Date,
the Escrow Agent will make disbursements of amounts on deposit in the Escrow
Account in accordance with Section 3(d), and (iii) once Merrill Lynch receives
such disbursements in full from the Escrow Agent, the Issuer will be deemed to
have satisfied the related payment obligations to Merrill Lynch under this
Agreement.

(c) Amounts on deposit in the Escrow Account may be invested in Permitted
Investments.

 

25



--------------------------------------------------------------------------------

34. [Reserved].

35. Confidentiality.

The confidentiality provisions contained in Section 9 of the Engagement Letter
shall apply mutatis mutandis in this Agreement.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered as of the date first above stated.

 

MCG COMMERCIAL LOAN TRUST 2006-2 BY:  

WILMINGTON TRUST COMPANY, not

in its individual capacity but solely as

Owner Trustee

By:  

/s/ James P. Lawler

Name:   James P. Lawler Title:   Vice President MERRILL LYNCH CAPITAL CORP. By:
 

/s/ Stephan Kuppenheimer

Name:   Stephan Kuppenheimer Title:   Vice President MCG CAPITAL CORPORATION By:
 

/s/ Samuel G. Rubenstein

Name:   Samuel G. Rubenstein Title:   Executive Vice President



--------------------------------------------------------------------------------

SCHEDULE TO THE CREDIT AND WAREHOUSE AGREEMENT DATED AS OF May 2, 2006, AMONG
MERRILL LYNCH CAPITAL CORP., MCG COMMERCIAL LOAN TRUST 2006-2 AND MCG CAPITAL
CORPORATION.

Item

 

1. Underlying Instrument (include identity of borrower):

 

2. Assignment Agreement or Trade Date, Settlement Date and Counterparty:

 

3. Description of Assigned Interest (include outstanding principal amount):

 

4. Purchase Price for Participation (as a percent of the outstanding principal
amount of the related Assigned Interest):

 

5. Payment Date for Participation:

 

6. Effective Date:

Initials/Date                                      , for [                ]
[            ]

Initials/Date                                      , for
[                                ]



--------------------------------------------------------------------------------

Exhibit A

Definitions

The following terms have the respective meanings set forth below for all
purposes of the Agreement:

“Adjusted Purchase Price” means, with respect to a Participation, as of any date
of determination, a price equal to (a) the Purchase Price of such Participation
minus (b) the aggregate amount of all payments of principal received as
Distributions by Merrill Lynch on or prior to such date of determination in
respect of such Participation pursuant to Section 3 or Section 33(b), as
adjusted pursuant to Section 1(d) hereof.

“Advance Rate” means 80%.

“Affiliate” means, in relation to any specified Person, (a) any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with, such Person or (b) any other Person who is a director, officer,
member or partner of (i) such Person or (ii) any such other Person described in
clause (a) above; provided that no other special purpose company to which an
administrator of the Issuer provides directors and acts as share trustee shall
be an Affiliate of the Issuer. For the purposes of this definition, “control” of
a Person means the power, direct or indirect, (i) to vote more than 50% of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise. Notwithstanding the foregoing,
with respect to the Collateral Manager and/or the Issuer, the term “Affiliate”
shall not include any company or business that is a portfolio company of the
Collateral Manager.

“Aggregate Distribution” means, as of any date of determination, all
Distributions (other than principal payments but including the aggregate net
amount of all scheduled settlement payments received on or prior to such date of
determination by Merrill Lynch under any Pre-Pricing Hedge) received in the
Escrow Account pursuant to Section 3(a) which, as of such date, have not been
previously distributed pursuant to Section 3(d); provided that, for the
avoidance of doubt, the foregoing shall include (i) all cash payments made with
respect to PIK Obligations and (ii) amounts described in clause (iv) of the
definition of “Hedge Adjusted Purchase Price”, in each case, which have been
received in the Escrow Account pursuant to Section 3(a) which, as of such date,
have not been previously distributed pursuant to Section 3(d).

“Approved Country” means a Group I Country, a Group II Country, a Group III
Country, a Group IV Country, Canada, India, Mexico, Bermuda or the Cayman
Islands.

“Available Facility Amount” means, on any date of determination, an amount equal
to (i) the Facility Amount minus (ii) the sum of the Hedge Adjusted Purchase
Price for each Participation outstanding under this Agreement, on such date.

“Bankruptcy Law” means Title 11 of the United States Code (11 U.S.C. §§ 101 et
seq.), as amended, any successor statute thereto, any similar statute enacted
under the laws of any state of the United States, and/or any bankruptcy,
insolvency, reorganization or similar law enacted under the laws of the Cayman
Islands or of any other relevant jurisdiction.

 

29



--------------------------------------------------------------------------------

“Breakage Fee” means an amount equal to the product of (a) 0.40% and (b) the
Target Collateral Balance.

“Bridge Loan” means any loan that is incurred in connection with a merger,
acquisition, consolidation, sale of all or substantially all of the assets of a
Person, restructuring or similar transaction, which debt obligation by its terms
is required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings or asset sales (other than any
additional borrowing or refinancing if one or more financial institutions or
other lenders will have provided the Obligor with a binding commitment to
provide the same).

“Business Day” means any day (a) that is a trading day on the New York Stock
Exchange and (b) on which commercial banks are open for general business
(including dealings in foreign exchange and foreign currency deposits) in
Arlington, VA, New York City and London.

“Carry Period” means, with respect to any Participation, the period commencing
on (and including) the settlement date on which Merrill Lynch purchases such
Participation and ending on (and excluding) (a) if such Participation is sold to
the Issuer on the Closing Date, the Closing Date and (b) otherwise, the
occurrence of any Realization Event with respect to such Participation.

“Closing Date” means the date on which the Issuer issues the Notes.

“Collateral Event” means, as of any date of determination, the sum of the
aggregate Collateral Value Decrease and the aggregate Net Loss shall exceed 8.5%
of the aggregate Hedge Adjusted Purchase Price of all Loans outstanding on such
date. For purposes of this definition, the Market Value of any Assigned Interest
that has been subject to a downward adjustment in accordance with clause (2) of
the definition of “Market Value” shall be the Market Value as so adjusted.

“Collateral Manager Event” means the occurrence of any of the following:

(a) the Collateral Manager shall fail to perform any of its obligations under,
or shall breach any provision of, this Agreement or the Engagement Letter, and
such failure is not cured within the applicable Cure Period following (i) the
date on which any executive officer of the Collateral Manager obtains actual
knowledge thereof or (ii) the date that written notice thereof is given to the
Collateral Manager by Merrill Lynch, and such failure shall have a Material
Adverse Effect;

(b) the Collateral Manager unilaterally refuses to proceed with the Transaction
prior to the Termination Date;

(c) any representation or warranty made or deemed made by or on behalf of the
Collateral Manager in or pursuant to this Agreement or the Engagement Letter, or
in any certificate or other document furnished pursuant hereto or thereto, shall
prove to have been incorrect in any material respect when made or deemed made,
and such incorrectness is not cured within the applicable Cure Period following
(i) the date on which any executive officer of the Collateral Manager obtains
actual knowledge thereof or (ii) the date that written notice thereof is given
to the Collateral Manager by Merrill Lynch, and such failure shall have a
Material Adverse Effect;

 

30



--------------------------------------------------------------------------------

(d) (i) (A) a court of competent jurisdiction shall find that an act (or facts
pertaining to an act occurring prior to the date hereof coming to light on or
after the date hereof) by the Collateral Manager constitutes fraud,
misappropriation or embezzlement; or (B) the Collateral Manager is adjudged
liable in a civil suit for or convicted of a violation of any United States
Federal securities law or any rules or regulations thereunder and in the case of
clauses (A) or (B) such occurrence shall have a Material Adverse Effect or
(ii) (A) the occurrence of an act (or facts pertaining to an act occurring prior
to the date hereof coming to light on or after the date hereof) by any member of
the Collateral Manager’s investment committee that constitutes fraud,
misappropriation, embezzlement or other intentional misconduct; or (B) any
director, officer or management level employee of the Collateral Manager or any
member of the Collateral Manager’s investment committee is convicted of a felony
related to its activities in any securities, financial advisory or other
investment business; or (C) any member of the Collateral Manager’s investment
committee is indicted for, adjudged liable in a civil suit for or convicted of a
violation of any United States Federal securities law or any rules or
regulations thereunder and in the case of clauses (A), (B) or (C) such
occurrence shall have a Material Adverse Effect;

(e) the Collateral Manager shall seek to terminate (or shall disaffirm,
disclaim, repudiate or reject, in whole or in part, or shall challenge the
validity of, any of its obligations under) this Agreement or the Engagement
Letter (other than any termination hereof or thereof effected or to be effected
with the consent of each other party or pursuant to this Agreement or the
Engagement Letter) and such action is not cured within the applicable Cure
Period following (i) the date on which the Collateral Manager obtains actual
knowledge thereof or (ii) the date that written notice thereof is given to the
Collateral Manager by Merrill Lynch;

(f) the occurrence after the date hereof of a material adverse change in the
business, operations or financial condition of the Collateral Manager; or

(g) the Collateral Manager becomes the subject of an Insolvency Event.

“Collateral Value Decrease” means, as of any date of determination with respect
to the Assigned Interests held by the Issuer on such date, the amount, if any,
by which the Hedge Adjusted Purchase Price for such Assigned Interests exceeds
the Market Value of such Assigned Interests and any Qualifying Contributed Loans
(such Market Value to be determined in accordance with clause (2) of the
definition of “Market Value”).

“Credit Risk Obligation” means any Assigned Interest that, in the sole judgment
of the Collateral Manager (of if a Collateral Event or a Collateral Manager
Event shall have occurred and is continuing, Merrill Lynch), has a material risk
of declining in credit quality, becoming a Defaulted Obligation or becoming an
Ineligible Obligation.

“Cure Period” means, as of any date of determination, (a) 30 calendar days or
(b) if a Collateral Event has occurred and is continuing, 10 calendar days.

 

31



--------------------------------------------------------------------------------

“Custody Agreement” means the Custody Agreement, dated as of May 2, 2006, among
the Issuer, the Trust Depositor, the Collateral Manager, Merrill Lynch and Wells
Fargo Bank, National Association, as Custodian (as such agreement may be waived,
amended, modified or supplemented from time to time).

“Defaulted Obligation” means, any Assigned Interest as to which (a) there has
occurred a default as to the payment of principal and/or interest (after giving
effect to any notice requirement or grace period) with respect to such Assigned
Interest, and such default is continuing for a period of 10 Business Days,
(b) there has occurred a default unrelated to payment of principal and/or
interest with respect to such Assigned Interest that the Collateral Manager (of
if a Collateral Event or a Collateral Manager Event shall have occurred and is
continuing, Merrill Lynch) reasonably believes or has a reasonable basis to
believe will likely result in a default within the immediately succeeding 30
days as to the payment of principal and/or interest on such Assigned Interest,
(c) there has occurred a default as to the payment of principal and/or interest
on any other material obligation of the Underlying Obligor of such Assigned
Interest (after giving effect to any notice requirement or grace period), and
such default is continuing for a period of 10 Business Days, (d) an Insolvency
Event has occurred with respect to the Underlying Obligor of such Assigned
Interest, (e) there has been proposed or effected any distressed exchange or
other debt package of securities or obligations that either (i) amounts to a
diminished financial obligation or (ii) has the sole purpose of enabling the
Underlying Obligor with respect to such Assigned Interest to avoid a default, or
(f) if it is in the form of a beneficial ownership interest in a trust, the
issuer has insufficient funds, applied in the order of priority specified in the
related Underlying Instrument, available to pay on any date scheduled for
payment thereof a distribution equal to the full amount of interest at the rate
specified in such Underlying Instrument on the principal or notional balance of
such Assigned Interest for the accrual period specified therein (without regard
to whether such failure to pay constitutes a default or event of default under
such Underlying Instrument); provided that, with respect to a default referred
to in clause (a), (b) or (c) above, the related Assigned Interest will only
constitute a “Defaulted Obligation” for so long as such default has not been
cured or waived.

“Delayed Drawdown Obligation” means any security that requires the purchaser
thereof to make one or more future advances to the borrower under the instrument
or agreement pursuant to which such security was issued or created which does
not permit, during any period on or after the date on which the Issuer acquires
such Assigned Interest, the re-borrowing of any amount previously repaid.

“DIP Loan” means any interest in a loan or financing facility that is acquired
directly by way of assignment which is an obligation of a debtor-in-possession
as described in Section 1107 of the Bankruptcy Law or a trustee (if appointment
of such trustee has been ordered pursuant to Section 1104 of the Bankruptcy Law)
organized under the laws of the United States or any State therein; provided
that such loan or financing facility (i) is secured by liens on the assets of
the debtor-in-possession and (ii) has a public or private rating by both Moody’s
and S&P.

“Eligibility Criteria” means, with respect to an Assigned Interest, that the
following criteria are satisfied with respect to such Assigned Interest or with
respect to the

 

32



--------------------------------------------------------------------------------

portfolio of Assigned Interests held by the Issuer after the acquisition of such
Assigned Interest by the Issuer, as applicable:

(1) the Assigned Interest is a U.S. Dollar Denominated, and is either a Senior
Secured Loan, a Second Lien Loan or an Unsecured Loan; provided that (i) the
principal amount of the Assigned Interests held by the Issuer constituting
Second Lien Loans and Mezzanine Loans does not in the aggregate exceed 60% of
the Target Collateral Balance and (ii) the principal amount of the Assigned
Interests held by the Issuer constituting Mezzanine Loans does not exceed 5% of
the Target Collateral Balance;

(2) the principal amount of the Assigned Interests held by the Issuer that are
issued by, or that constitute the obligations of, any single Underlying Obligor
does not exceed 6% of the Target Collateral Balance, except that three
Underlying Obligors may constitute up to 7% of the Target Collateral Balance;

(3) none of the Assigned Interests were acquired by way of participation or
subparticipation from a selling institution;

(4) the principal amount of the Assigned Interests in Fixed Rate Loans held by
the Issuer does not exceed 35% of the Target Collateral Balance;

(5) the principal amount of the Assigned Interests held by the Issuer that
provide for conversion into equity securities, solely at the option of the
holder thereof, does not exceed 5% of the Target Collateral Balance; provided
that (i) no Assigned Interest shall be mandatorily convertible or convertible at
the option of the issuer thereof into an equity security and (ii) the aggregate
value of all such conversion options, as determined in the business judgment of
the Collateral Manager (for each option, as of the date of original acquisition
thereof), is less than 2% of the Target Collateral Balance;

(6) the principal amount of the Assigned Interests held by the Issuer that are
Revolving Credit Facilities or Delayed Drawdown Obligations does not exceed 15%
of the Target Collateral Balance;

(7) the Assigned Interest is not a Bridge Loan;

(8) [Reserved]

(9) the principal amount of the Assigned Interests held by the Issuer that are
DIP Loans does not exceed 10% of the Target Collateral Balance;

(10) the principal amount of the Assigned Interests held by the Issuer that do
not pay interest on at least a quarterly basis does not exceed 20% of the Target
Collateral Balance and all Assigned Interests pay interest at least
semi-annually;

(11) the principal amount of the Assigned Interests held by the Issuer that are
PIK Obligations does not exceed 10% of the Target Collateral balance;

 

33



--------------------------------------------------------------------------------

(12) the principal amount of the Assigned Interests held by the Issuer for which
the Underlying Obligors are classified in any single Moody’s Industry
Classification Group does not exceed 20% of the Target Collateral Balance;

(13) the principal amount of the Assigned Interests held by the Issuer for which
the Underlying Obligors are classified in any single S&P Industry Classification
Group does not exceed 20% of the Target Collateral Balance;

(14) each Underlying Obligor is an Eligible Obligor; provided that the principal
amount of the Assigned Interests held by the Issuer that are not issued by
Eligible Obligors organized or incorporated in the United States or whose
principal place of business is not located in the United States does not exceed
10% of the Target Collateral Balance;

(15) the principal amount of the Assigned Interests held by the Issuer that are
issued by Eligible Obligors organized or incorporated in India, Mexico, Bermuda
or the Cayman Islands does not in the aggregate exceed 5% of the Target
Collateral Balance; and

(16) the principal amount of the Assigned Interests held by the Issuer as to
which the financial statements of the Underlying Obligor have not been audited
by a firm of independent accountants approved by the Issuer does not exceed 20%
of the Target Collateral Balance.

“Eligible Obligor” means, as of any date of determination, any Underlying
Obligor that (i) is a business (and not a natural person) duly organized and
validly existing under the laws of, and has its chief executive offices and
billing address in, the United States or another Approved Country, (ii) is a
legal operating entity or holding company, (iii) has not entered into the Loan
primarily for personal, family or household purposes, (iv) is not a Governmental
Authority, (v) is not an Affiliate of the Issuer or the Collateral Manager, and
(vi) (except with respect to a DIP Loan) is not the subject of an Insolvency
Event.

“Engagement Letter” means the agreement, dated May 2, 2006 between the
Collateral Manager and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Escrow Account” means the interest bearing trust account established by the
Issuer and Merrill Lynch pursuant to Section 1 of the Escrow Agreement.

“Escrow Agent” means Wells Fargo Bank, National Association.

“Escrow Agreement” means the Escrow Agreement to be entered into by and among
the Issuer, the Escrow Agent, and Merrill Lynch.

“Excess Overcollateralization Amount” means as of any date of determination with
respect to the Assigned Interests held by the Issuer on such date, the amount,
if any, by which the Market Value of such Assigned Interests and any Qualifying
Contributed Loans (such Market Value to be determined in accordance with clause
1(b) of the definition of “Market Value”; provided that for purposes hereof, the
Market Value of any Assigned Interest that has been subject to a downward
adjustment in accordance with clause (2) of the definition of “Market Value”
shall be the Market Value as so adjusted) exceeds the Adjusted Purchase Price

 

34



--------------------------------------------------------------------------------

for such Assigned Interests; provided that for purposes of calculating such
Excess Overcollateralization Amount, to the extent that the Collateral
comprising such Excess Overcollateralization Amount is other than cash, such
Collateral shall be deemed to have a Market Value equal to 80% of the Market
value otherwise applicable to such collateral.

“Facility Amount” means $200,000,000.

“Financing Cost” means, with respect to any Participation, the sum of (x) an
amount obtained by (a) calculating for each day during the Carry Period for such
Participation the product of (i) the Adjusted Purchase Price in respect of such
Participation on such day multiplied by (ii) LIBOR applicable on such day plus
0.75% multiplied by (iii) 1/360 and (b) summing the products obtained pursuant
to the foregoing clause (a) plus (y) any Administrative Fees paid by Merrill
Lynch hereunder.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over such Person.

“Group I Country” means the Australia, the Netherlands, the United Kingdom and
any country subsequently determined by Moody’s to be a Moody’s Group I Country;
provided that an Assigned Interest issued by an Underlying Obligor organized or
with headquarters in Bermuda or the Cayman Islands shall only be treated as
issued by an Underlying Obligor in a Group I Country if in the reasonable
business judgment of the Collateral Manager, the revenues of such Underlying
Obligor are originated primarily in any Group I Country (other than Bermuda or
the Cayman Islands) or the United States or Canada.

“Group II Country” means Germany, Ireland, Sweden, Switzerland and any country
subsequently determined by Moody’s to be a Moody’s Group II Country.

“Group III Country” means Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg, Norway, Spain and any country subsequently determined
by Moody’s to be a Moody’s Group III Country.

“Group IV Country” means Greece, Italy, Portugal, Japan and any country
subsequently determined by Moody’s to be a Moody’s Group IV Country.

“Hedge Adjusted Purchase Price” means on any date with respect to any
Participation, a price equal to (i) the Adjusted Purchase Price of such
Participation on such date plus (ii) any Pre-Pricing Hedge Termination Payment
with respect to such Participation minus (iii) any Pre-Pricing Hedge Termination
Receipt with respect to such Participation plus (iv) the interest accrued but
unpaid on the Assigned Interest relating to such Participation.

 

35



--------------------------------------------------------------------------------

“Ineligible Loan” means any Assigned Interest that:

(a) does not satisfy on the date on which such Assigned Interest was purchased
by Merrill Lynch hereunder, or on any date thereafter on or prior to the Closing
Date, the Eligibility Criteria; or

(b) fails to conform to the investment criteria established by any of the Rating
Agencies, including by reason of any change in the investment criteria
established by any of the Rating Agencies.

“Insolvency Event” means, with respect to any Person, such Person (1) shall be
dissolved or liquidated; (2) shall become insolvent or unable to pay its debts
as they become due; (3) shall make a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) shall institute or
have instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its winding-up or liquidation or (B) is not dismissed,
discharged, stayed or restrained in each case within 60 days of the institution
or presentation thereof; (5) shall have a resolution passed for its winding-up,
official management or liquidation (other than pursuant to a consolidation,
amalgamation or merger); (6) shall seek or become subject to the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
property; (7) shall have a secured party take possession of all or substantially
all its property or have a distress, execution, attachment, sequestration or
other legal process levied, enforced or sued on or against all or substantially
all its property and such secured party shall maintain possession, or any such
process is not dismissed, discharged, stayed or restrained, in each case within
60 days thereafter; (8) shall cause or become subject to any event with respect
to it which, under the applicable laws of any jurisdiction, has an analogous
effect to any of the events specified in clauses (1) to (7) (inclusive); or
(9) shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the foregoing acts.

“LIBOR” means, for each LIBOR Period, the offered rate, as determined by Merrill
Lynch, for dollar deposits in the London interbank market of one month that
appears on Telerate Page 3750 (or such other page as may replace such Telerate
Page 3750 for the purpose of displaying comparable rates) as of 11:00 a.m. (New
York time) on the date two LIBOR Banking Days prior to the first day of such
LIBOR Period.

“LIBOR Banking Day” means a day on which commercial banks and foreign exchange
markets settle payments and are open for general business (including dealings in
foreign exchange and foreign currency deposits) in New York and London.

“LIBOR Period” means (a) the period from and including the date hereof to but
excluding the three-month anniversary of the date hereof and (b) each period
thereafter from but excluding the last day of the immediately preceding LIBOR
Period to but excluding the three-month anniversary of the first day of the
current LIBOR Period.

 

36



--------------------------------------------------------------------------------

“Loan” means a Senior Secured Loan, a Second Lien Loan or a Mezzanine Loan; but
excluding in each case any Retained Interest.

“Market Value” means,

(1) in respect of any Realization Event and an Assigned Interest, an amount
equal to either:

(a) if an actual sale or liquidation of such Assigned Interest by Merrill Lynch
or by the Collateral Manager (on behalf of the Issuer) under Section 7(d) has
occurred at the time the Market Value is determined, the net proceeds (after
deducting all reasonable and customary costs, fees and expenses incurred in
connection therewith) received by Merrill Lynch or the Issuer, as applicable,
from a sale of such Assigned Interest to any Person (i) in the case of a sale or
liquidation by Merrill Lynch, other than Merrill Lynch or any of its Affiliates,
or (ii) in the case of a sale or liquidation by the Collateral Manager, other
than the Collateral Manager or any of its Affiliates, or

(b) otherwise (including, in cases where Merrill Lynch retains such Assigned
Interest for its own account), as of each date fair market value information is
publicly published by the Collateral Manager, the fair market value of such
Assigned Interest as required by, and in accordance with, the Investment Company
Act of 1940, as amended, and any orders of the U.S. Securities and Exchange
Commission issued to the Collateral Manager, to be determined by the board of
directors of the Collateral Manager and reviewed by its auditors; provided that
in connection with a sale by the Collateral Manager (on behalf of the Issuer) of
an Assigned Interest under Section 7(e), if such sale is made without the prior
written consent of Merrill Lynch, the Market Value of such Assigned Interest
shall be equal to the lower of (i) the Market Value as determined pursuant to
clause 1(a) above (assuming solely for purposes of this proviso that such clause
(1)(a) would apply to such sale) and (ii) the Market Value as otherwise
determined pursuant to this clause 1(b).

Any determination of the Market Value of an Assigned Interest (including by
reference to any cost, fee or expense that would be incurred in consideration of
a sale thereof) made by or on behalf of Merrill Lynch in the manner described
above shall be made in good faith and on a commercially reasonable basis and, if
so made, shall be conclusive in the absence of manifest error; or

(2) for purposes of calculating the “Collateral Value Decrease” and with respect
to an Assigned Interest, an amount equal to the Purchase Price of such Assigned
Interest; provided that (i) if Merrill Lynch determines at any time that a
downward adjustment of the market value of such Assigned Interest may be
required and no Collateral Event has occurred and is continuing, Merrill Lynch
shall advise and consult with the Collateral Manager regarding such
determination, and, in connection with such determination by Merrill Lynch, the
Collateral Manager shall have the option to purchase such Assigned Interest at
its Hedge Adjusted Purchase Price within 20 Business Days of being advised of
such determination and (ii) if Merrill Lynch determines at any time that a
downward adjustment of the market value of such Assigned Interest may be
required and a Collateral Event has occurred and is continuing, Merrill Lynch
shall advise and consult with the Collateral Manager regarding such
determination, and, in

 

37



--------------------------------------------------------------------------------

connection with such determination by Merrill Lynch, the Collateral Manager may
notify Merrill Lynch within 5 Business Days of such determination that it
intends to purchase such Assigned Interest at its Hedge Adjusted Purchase Price,
and such purchase shall take place within 20 Business Days of the Collateral
Manager being advised of such determination. In the event that the Collateral
Manager fails to purchase such Assigned Interest within any such 20 Business Day
period or, with respect to clause (ii) above, the Collateral Manager fails to
notify Merrill Lynch within 5 Business Days, the “Market Value” of such Assigned
Interest shall mean an amount equal to the market value as so determined by
Merrill Lynch in good faith and on a commercially reasonable basis.

“Material Adverse Effect” means (a) with respect to the Issuer and the
Collateral Manager, a material adverse change in the financial condition,
business, assets or operations of the Issuer, the Collateral Manager, as the
case may be, that materially adversely affects the ability of the Issuer or the
Collateral Manager to perform its respective duties or its obligations
hereunder, under the Engagement Letter or in connection with the transaction in
which the Notes are proposed to be issued, and (B) a material adverse effect on
the marketability of the Notes or on the economic terms of the transaction in
which the Notes are proposed to be issued, the Loans or the Transaction, in each
case, as determined in good faith and on a commercially reasonable basis by
Merrill Lynch.

“Merrill Lynch Percentage” means, as of any date of determination, the
percentage equivalent of a fraction, the numerator of which is equal to the
aggregate Adjusted Purchase Price of all Assigned Interests owned by the Issuer
as of such date, and the denominator of which is equal to the aggregate
outstanding principal amount of all such Assigned Interests as of such date.

“Mezzanine Loan” means either (a) a debt obligation (including high yield bonds)
of an Underlying Obligor that is not a Loan, the payment of which obligation may
contain a form of equity participation in the Underlying Obligor and may be
secured by a pledge from the parent of the Underlying Obligor of the equity in
such Underlying Obligor or otherwise; (b) a third lien loan; or (c) an Unsecured
Loan; provided that the classification of a debt obligation as a Mezzanine Loan
will be determined by the Collateral Manager in good faith and in the exercise
of its reasonable business judgment.

“Moody’s Industry Classification Group” means any of the Moody’s industry
classification groups for Underlying Obligors listed on Annex IV.

“Monthly Settlement Date” means (a) the 18th day of each calendar month (or, if
such 18th day is not a Business Day, the next Business Day) during the period
commencing on the date of this Agreement and ending on the Closing Date and
(b) upon five Business Days prior written notice to Merrill Lynch, such other
days (not to exceed an aggregate of two days inclusive of the date set forth in
clause (a) of this definition during any calendar month) selected by the
Collateral Manager, provided that no Collateral Event or Collateral Manager
Event has occurred and is continuing.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

38



--------------------------------------------------------------------------------

“Net Gain” means the excess, if any, of (a) the sum of (i) the aggregate amount
of the Realized Gains in respect of all Assigned Interests plus (ii) the
aggregate amount of the Portfolio Hedge Termination Receipts in respect of all
Assigned Interests over (b) the sum of (i) the aggregate amount of the Realized
Losses in respect of all Assigned Interests plus (ii) the aggregate amount of
the Portfolio Hedge Termination Payments in respect of all Assigned Interests.

“Net Loss” means the excess, if any, of (a) the sum of (i) the aggregate amount
of the Realized Losses in respect of all Assigned Interests plus (ii) the
aggregate amount of the Portfolio Hedge Termination Payments in respect of all
Assigned Interests over (b) the sum of (i) the aggregate amount of the Realized
Gains in respect of all Assigned Interests plus (ii) the aggregate amount of the
Portfolio Hedge Termination Receipts in respect of all Assigned Interests plus
(iii) the Excess Overcollateralization Amount.

“Overcollateralization Amount” means, as of any date of determination with
respect to the Assigned Interests held by the Issuer on such date, the amount,
if any, by which the Market Value of such Assigned interests and any Qualifying
Contributed Loans (such Market Value to be determined in accordance with clause
(1)(a) of the definition of “Market Value”) exceeds the Hedge Adjusted Purchase
Price for the related Participations.

“Permitted Investments” means negotiable instruments or securities represented
by instruments in bearer or registered or in book entry form which evidence
(i) obligations the full and timely payment of which is to be made by or is
fully guaranteed by the United States of America; (ii) demand deposits, time
deposits in, or certificates of deposit issued by, any depositary institution or
trust company incorporated under the laws of the United States of America or any
state thereof and subject to supervision and examination by Federal or State
banking or depositary institution authorities; provided that at the time of the
investment or contractual commitment to invest therein, the certificates of
deposit or short-term deposits, if any, or long-term unsecured debt obligations
(other than such obligation whose rating is based on collateral or on the credit
of a Person other than such institution or trust company) of such depositary
institution or trust company shall have a credit rating from S&P of A-1 and from
Moody’s of P-1, in the case of certificates of deposit or short-term deposits,
or a rating from S&P not lower than AA or from Moody’s not lower than Aa2, in
the case of long-term unsecured debt obligations; (iii) commercial paper having,
at the time of the investment or contractual commitment to invest therein, a
rating from S&P of A-1 and from Moody’s of P-1; (iv) demand deposits or time
deposits which are fully insured by the Federal Deposit Insurance Corporation;
(v) bankers’ acceptances issued by any depositary institution or trust company
described in clause (ii) above; (vi) investments in money market funds rated AAm
or AAmG by S&P or otherwise approved in writing by S&P and otherwise approved in
writing by Moody’s; (vii) Eurodollar time deposits having a credit rating from
S&P of A-1 and from Moody’s of P-1; (viii) repurchase agreements involving any
of the Permitted Investments described in clauses (i) and (vii) above and the
certificates of deposit described in clause (ii) above which are entered into
with a depository institution or trust company, having a commercial paper or
short-term certificate of deposit rating of A-1 by S&P and P-1 by Moody’s.

 

39



--------------------------------------------------------------------------------

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

“PIK Obligations” means any loan that, pursuant to the terms of the related
Underlying Instruments, permits the payment of interest thereon to be deferred
or deferred and capitalized as additional principal thereof or that issues
identical securities in place of payments of interest in cash; provided that any
such loan that has a cash coupon of at least LIBOR + 2.00% (in case of floating
rate Loans) or 5.0% (in case of Fixed Rate Loans) shall not constitute a PIK
Obligation for purposes of this Agreement.

“Portfolio Hedge Termination Payment” means the amount, if positive, equal to
(a) the amount of the payment required to be paid by Merrill Lynch upon the
early termination or liquidation of the Portfolio Hedge minus (b) any amounts
included in the calculation of the amount specified in clause (a) of this
definition owing by Merrill Lynch that have accrued under the Portfolio Hedge
prior to but excluding the date of the early termination or liquidation of the
Portfolio Hedge but not yet been paid plus (c) any amounts included in the
calculation of the amount specified in clause (a) of this definition owing to
Merrill Lynch that have accrued (but not yet been paid) under the Portfolio
Hedge prior to but excluding the date of the early termination or liquidation of
the Portfolio Hedge; and otherwise, zero.

“Portfolio Hedge Termination Receipt” means the amount, if positive, equal to
(a) the amount of the payment required to be paid to Merrill Lynch upon the
early termination or liquidation of the Portfolio Hedge plus (b) any amounts
included in the calculation of the amount specified in clause (a) of this
definition owing by Merrill Lynch that have accrued under the Portfolio Hedge
prior to but excluding the date of the early termination or liquidation of the
Portfolio Hedge (but not yet been paid) minus (c) any amounts included in the
calculation of the amount specified in clause (a) of this definition owing to
Merrill Lynch that have accrued (but not yet been paid) under the Portfolio
Hedge prior to but excluding the date of the early termination or liquidation of
the Portfolio Hedge; and otherwise, zero.

“Pre-Pricing Hedge Termination Payment” means the amount, if positive, equal to
(a) the amount of the payment required to be paid by Merrill Lynch upon the
early termination or liquidation of the Pre-Pricing Hedge related to the
applicable Participation minus (b) any amounts included in the calculation of
the amount specified in clause (a) of this definition owing by Merrill Lynch
that have accrued under the related Pre-Pricing Hedge prior to but excluding the
date of the early termination or liquidation of the Pre-Pricing Hedge related to
the applicable Participation but not yet been paid plus (c) any amounts included
in the calculation of the amount specified in clause (a) of this definition
owing to Merrill Lynch that have accrued (but not yet been paid) under the
related Pre-Pricing Hedge prior to but excluding the date of the early
termination or liquidation of the Pre-Pricing Hedge related to the applicable
Participation; and otherwise, in each case, calculated as of the earlier of
(i) the Portfolio Hedge Price Date and (ii) the effective date of any sale or
other liquidation of the Assigned Interest relating thereto following the
occurrence of a Realization Event with respect to such Assigned Interest; and
otherwise, zero.

 

40



--------------------------------------------------------------------------------

“Pre-Pricing Hedge Termination Receipt” means the amount, if positive, equal to
(a) the amount of the payment required to be paid to Merrill Lynch upon the
early termination or liquidation of the Pre-Pricing Hedge related to the
applicable Participation plus (b) any amounts included in the calculation of the
amount specified in clause (a) of this definition owing by Merrill Lynch that
have accrued under the related Pre-Pricing Hedge prior to but excluding the date
of the early termination or liquidation of the Pre-Pricing Hedge related to the
applicable Participation but not yet been paid minus (c) any amounts included in
the calculation of the amount specified in clause (a) of this definition owing
to Merrill Lynch that have accrued (but not yet been paid) under the related
Pre-Pricing Hedge prior to but excluding the date of the early termination or
liquidation of the Pre-Pricing Hedge related to the applicable Participation, in
each case, calculated as of the earlier of (i) the Portfolio Hedge Price Date
and (ii) the effective date of any sale or other liquidation of the Assigned
Interest relating thereto following the occurrence of a Realization Event with
respect to such Assigned Interest; and otherwise, zero.

“Pricing Date” means the date on which the Notes are priced by the Affiliate of
Merrill Lynch acting as the placement agent for the Notes.

“Private Loan” means a Loan that is not a Public Loan.

“Public Loan” means a Loan, the obligor of which is required to file periodic
reports with the U.S. Securities and Exchange Commission pursuant to Sections 13
or 15(d) of the Securities Exchange Act of 1934, as amended.

“Qualifying Contributed Loans” means all Loans contributed by the Collateral
Manager to the Issuer and which (i) satisfy all of the terms and conditions
applicable to a purchase of such Loans by the Issuer hereunder including,
without limitation, the Eligibility Criteria and any other applicable criteria
established by any of the Rating Agencies, (ii) are pledged to the Escrow Agent
and become subject to the security interest of the Escrow Agent in accordance
with Section 9 hereof and the Custody Agreement, and (iii) are approved in
writing by Merrill Lynch in its sole discretion.

“Rating Agencies” mean the rating agencies rating the Notes.

“Realization Event” means, with respect to any Assigned Interest (i) the
acquisition of such Assigned Interest by Merrill Lynch pursuant to Section 7(b)
or 7(c), or (ii) the sale of such Assigned Interest pursuant to Section 7(d) or,
without duplication, Section 7(e).

“Realized Gain” means, with respect to any Realization Event and an Assigned
Interest, the amount, if any, by which the Market Value of such Assigned
Interest exceeds the Adjusted Purchase Price for the applicable Assigned
Interest, in each case, determined as of the date of such Realization Event.

“Realized Loss” means, with respect to any Realization Event and an Assigned
Interest, the amount, if any, by which the Adjusted Purchase Price for the
applicable Assigned Interest exceeds the Market Value of such Assigned Interest,
in each case, determined as of the date of such Realization Event; provided that
the Realized Loss with respect to any Assigned Interest repurchased by the
Collateral Manager in accordance with Section 7(d)(ii) shall be $0.

 

41



--------------------------------------------------------------------------------

“Retained Interest” means, for any Loan, the following interests, rights and
obligations in such Loan and under the associated Related Agreements, which are
being retained by MCG Capital Corporation: (i) all of the obligations, if any,
to provide additional funding with respect to such Loan, (ii) all of the rights
and obligations, if any, of the agent(s) under the Related Agreements, (iii) the
applicable portion of the interests, rights and obligations under the Related
Agreements that relate to such portion(s) of the indebtedness that is owned by
another lender or is being retained by MCG Capital Corporation, (iv) any unused,
commitment or similar fees associated with the additional funding obligations
that are not being transferred in accordance with clause (i) of this definition,
(v) any agency or similar fees associated with the rights and obligations of the
agent that are not being transferred in accordance with clause (ii) of this
definition, (vi) any advisory, consulting or similar fees due from the
Underlying Obligor associated with services provided by the agent that are not
being transferred in accordance with clause (ii) of this definition, (vii) the
right to collect from such Underlying Obligor(s) the fees and expense
reimbursements associated with the preparation, negotiation, execution,
perfection and documentation of such Loan, the associated collateral therefor,
and any subsequent amendments, waivers, consents and restructuring thereof
(which fees, for avoidance of doubt, shall not include any underwriting fees or
fees serving as consideration for amendments and waivers) and (viii) any and all
warrants, options, and other equity instruments issued in the name of MCG
Capital Corporation or its Affiliates in connection with or relating to any
Loan.

“Revolving Credit Facility” means an Assigned Interest that (a) requires the
Issuer to make one or more future advances to the borrower under the instrument
or agreement pursuant to which such Assigned Interest was issued or created,
(b) specifies a maximum aggregate amount that can be borrowed and (c) permits,
during any period on or after the date on which the Issuer acquires such
Assigned Interest, the re-borrowing of any amount previously repaid.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., or
any successor thereto.

“S&P Industry Classification Group” means any of the S&P industry classification
groups for Underlying Obligors listed on Annex III.

“Second Lien Loan” means a loan that is secured by a valid second priority
perfected security interest or lien in, to or on specified collateral securing
the Underlying Obligor’s obligations under the loan and is an extension of
credit that provides for the amortization of principal or the payment of a fixed
principal amount in full at maturity and a fixed term extended to an Underlying
Obligor by a financial institution and that also (i) does not constitute, or is
not secured by margin stock; (ii) is acquired by the Issuer by way of
assignment; and (iii) by its terms is permitted to be assigned, participated or
otherwise transferred to the Issuer.

“Senior Secured Loan” means any senior secured term loan that is an extension of
credit that provides for the amortization of principal or the payment of a fixed
principal amount in full at maturity and a fixed term extended to an Underlying
Obligor by a financial institution and that also (i) does not constitute, or is
not secured by margin stock; (ii) is acquired by the Issuer by way of
assignment; (iii) by its terms is permitted to be assigned, participated or
otherwise transferred to the Issuer; and (iv) is not a Second Lien Loan.

 

42



--------------------------------------------------------------------------------

“Structured Finance Obligation” means any obligation or security the payment or
repayment of which is based primarily upon the collection of payments from a
specified pool of financial assets, either fixed or revolving, that by their
terms convert into cash within a finite time period, together with any rights or
other assets designed to assure the servicing or timely distribution of proceeds
to security holders, including, in any event, any project finance security, any
asset-backed security and any future flow security.

“Synthetic Security” means any swap transaction, debt security, security issued
by a trust or similar vehicle or other investment, the returns on which (as
determined by the Collateral Manager) are linked to the credit performance of
one or more reference obligations, but which may provide for a different
maturity, payment dates, interest rate, credit exposure or other credit or
non-credit related characteristics than such reference obligations.

“Target Collateral Balance” means U.S.$250,000,000; provided that the Target
Collateral Balance may be increased upon the written agreement of Merrill Lynch
and the Collateral Manager.

“Target Date” means November 30, 2007; provided that the Target Date may be
extended by written agreement of each of Merrill Lynch and the Collateral
Manager.

“Termination Date” means the earliest to occur of (a) the Target Date, (b) the
Closing Date, (c) the date of any termination or expiration of the Engagement
Letter, (d) upon a notice from Merrill Lynch to terminate this Agreement at any
time a Collateral Manager Event (other than a Collateral Manager Event described
in clause (d) of the definition of “Collateral Manager Event”) has occurred and
is continuing, and (e) if Merrill Lynch so determines in its sole discretion,
the date on which the sum of the Collateral Value Decrease and the aggregate Net
Losses exceeds 15% of the aggregate Hedge Adjusted Purchase Price of all Loans
outstanding on such date.

“Total Financing Cost” means, as of any date of determination, the aggregate
Financing Costs in respect of all Assigned Interests which are accrued and, as
of such date, have not been previously paid to Merrill Lynch pursuant to
Section 3(d).

“Trust Depositor” means MCG Finance VIII, LLC, a limited liability company
organized under the laws of the State of Delaware.

“Transaction” shall have the meaning set forth in the Engagement Letter.

“Underlying Instruments” means the indenture or other agreement pursuant to
which an Assigned Interest has been issued or created and each other agreement
that governs the terms of or secures the obligations represented by such
Assigned Interest or of which the holders of such Assigned Interest are the
beneficiaries.

“Underlying Obligor” means, with respect to any Assigned Interest, any issuer or
guarantor thereof or any other obligor thereon.

 

43



--------------------------------------------------------------------------------

“United States” means the United States of America and any territory or
political subdivision thereof.

“Unsecured Loan” means a Loan other than Senior Secured Loan or Second Lien Loan
that is an extension of credit that provides for the amortization of principal
or the payment of a fixed principal amount in full at maturity and a fixed term
extended to an Underlying Obligor by a financial institution (including the
Collateral Manager) and that also (i) does not constitute, or is not secured by
margin stock; (ii) is acquired by the Issuer by way of assignment; and (iii) by
its terms is permitted to be assigned, participated or otherwise transferred to
the Issuer.

 

44



--------------------------------------------------------------------------------

ANNEX I

 

1. Custody Agreement

 

2. Master Conveyance Agreement

 

3. LLC Operating Agreement and organizational documents

 

4. Management Agreement

 

5. Trust Agreement

 

6. Amended and Restated Trust Agreement

 

7. Joinder in Intercreditor and Concentration Account Administration Agreement

 

8. Fee Agreement

 

9. Certificates of good standing

 

10. Certificates of formation

 

11. Certificates of trust

 

12. Officer’s certificates

 

13. Duly made and properly filed UCC financing statements

 

14. UCC search results



--------------------------------------------------------------------------------

ANNEX II

 

1. Custody Agreement

 

2. Master Conveyance Agreement

 

3. LLC Operating Agreement and organizational documents

 

4. Management Agreement

 

5. Trust Agreement

 

6. Amended and Restated Trust Agreement

 

7. Joinder in Intercreditor and Concentration Account Administration Agreement

 

8. Fee Agreement



--------------------------------------------------------------------------------

ANNEX III

S&P Industry Classification Groups

 

Industry Code

 

Description

  Industry Code  

Description

0

  Zero Default Risk   37   Surface Transport

1

  Aerospace & Defense   38   Telecommunications/cellular

2

  Air transport   39   Utilities

3

  Automotive   49   Project Finance

4

  Beverage & Tobacco   50   CDO

6

  Brokers, Dealers & Investment Houses   51   ABS Consumer

7

  Building & Development   52   ABS Commercial

8

  Business equipment & services   53   CMBS Diversified (Conduit and CTL)

9

  Cable & satellite television   54   CMBS (Large Loan, Single Borrower, and
Single Property)

10

  Chemicals & Plastics   55   REITs and REOCs

11

  Clothing/textiles   56   RMBS A

12

  Conglomerates   57   RMBS B&C, HELs, HELOCs, and Tax Lien

13

  Containers & glass products   58   Manufactured Housing

14

  Cosmetics/toiletries   59   U.S. Agency (explicitly Guaranteed)

15

  Drugs   60   Monoline/FER Guaranteed

16

  Ecological services & equipment   61   Non-FER Company Guaranteed

17

  Electronics/electrical   62   FFELP Student Loans (Over 70% FFELP)

18

  Equipment leasing    

19

  Farming/agriculture    

20

  Financial intermediaries    

21

  Food/drug retailers    

22

  Food products    

23

  Food service    

24

  Forest products    

25

  Health care    

26

  Home furnishings    

27

  Lodging & casinos    

28

  Industrial equipment    

29

  Insurance    

30

  Leisure goods/activities/movies    

31

  Nonferrous metals/minerals    

32

  Oil & gas    

33

  Publishing    

34

  Rail industries    

35

  Retailers (except food & drug)    

36

  Steel    



--------------------------------------------------------------------------------

ANNEX IV

 

1.

   Aerospace and Defense

2.

   Automobile

3.

   Banking

4.

   Beverage, Food and Tobacco

5.

   Buildings and Real Estate

6.

   Chemicals, Plastics and Rubber

7.

   Containers, Packaging and Glass

8.

   Personal and Non-Durable Consumer Products (Manufacturing Only)

9.

   Diversified/Conglomerate Manufacturing

10.

   Diversified/Conglomerate Service

11.

   Diversified Natural Resources, Precious Metals and Minerals

12.

   Ecological

13.

   Electronics

14.

   Finance (including structured products)

15.

   Farming and Agriculture

16.

   Grocery

17.

   Healthcare, Education and Childcare

18.

   Home and Office Furnishings, Housewares and Durable Consumer Products

19.

   Hotels, Motels, Inns and Gaming

20.

   Insurance

21.

   Leisure, Amusement, Motion Pictures, Entertainment

22.

   Machinery (Non-Agriculture, Non-Construction and Non-Electronic)

23.

   Mining, Steel, Iron and Nonprecious Metals

24.

   Oil and Gas

25.

   Personal, Food and Miscellaneous Services

26.

   Printing, Publishing and Broadcasting

27.

   Cargo Transport

28.

   Retail Stores

29.

   Telecommunications

30.

   Textiles and Leather

31.

   Personal Transportation

32.

   Utilities

33.

   Broadcasting and Entertainment